UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 12/31 Date of reporting period: 12/31/09 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Lifestyle Aggressive Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is not a consideration. The Portfolio operates as a fund of funds and normally invests 100% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 43% International Large Cap 17% U.S. Mid Cap 14% U.S. Small Cap 8% Emerging Markets 7% Natural Resources 3% International Small Cap 3% Large Blend 3% Small Growth 1% Small Value 1% As a percentage of net assets on December 31, 2009. Portfolio results For the 12 months ended December 31, 2009, John Hancock Lifestyle Aggressive Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares returned 36.04%, 35.09%, 35.09%, 35.66%, 35.59%, 36.09%, 36.51%, and 36.70%, respectively, at net asset value. In comparison, the Portfolios benchmark indexes  the Standard & Poors 500 Index, and the MSCI EAFE Gross Index  returned 26.46% and 32.45% respectively, during the same period. The Portfolio also topped the 28.17% average return of Morningstar, Inc.s large blend fund category. Performance review The outperformance of the Portfolio was attributable to the allocations to many of the diversifying asset classes that outpaced the S&P 500 Index. The Portfolios allocations to U.S. mid cap, U.S. small cap, international large cap, international small cap, emerging market and global natural resources equities all benefited relative performance. The performance of the Portfolio was also aided by our manager allocations. Our active managers outperformed their respective benchmarks in most of the major equity asset classes. Emerging Markets Value Fund (DFA) outperformed due to its value approach and its small-cap bias. Alpha Opportunities Fund (Wellington) posted positive relative results due to its strong stock picking across most sectors, most notably information technology. Small Cap Intrinsic Value Fund (MFC Global (U.S.)) contributed positively due to excellent security selection within the information technology and consumer discretionary sectors. Finally, International Value Fund (Templeton) added to results from its strong stock selection within the information technology and industrials sectors. There were select funds that experienced more challenging results over the period. For example, U.S. Multi-Sector Fund (GMO) was a drag on relative performance due to the funds bias towards high-quality stocks. However, despite lagging for most of the year, relative results did improve in the fourth quarter, as high-quality stocks outperformed. Mid Cap Stock Fund (Wellington) also detracted from results primarily due to its overweight to the financials sector during the first half of the year, as well as its allocation to defensive insurance stocks. Although the fund lagged in 2009, it did outperform in the second half of the year, led by positive stock selection across the industrials and consumer discretionary sectors. This commentary reflects the views of the portfolio managers through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Alpha Opportunities ▲ Strong stock picking across most sectors, most notably Fund (Wellington) information technology Small Cap Intrinsic ▲ Excellent security selection within the information technology and Value Fund consumer discretionary sectors (MFC Global (U.S. )) Mid Cap Stock Fund ▼ Overweight in the financials sector during the first half of the year held (Wellington) back its one-year performance Subadviser shown in parentheses 4 Lifestyle Portfolios | Annual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Aggressive Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indices. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Without sales charge 10,051 10,065 9,187 10,274 10,389 10,516 10,574 With maximum sales charge 9,879 10,065 9,187 10,274 10,389 10,516 10,574 Index 1 10,252 10,252 9,081 10,252 10,252 10,252 10,283 Index 2 2 11,455 11,455 9,295 11,455 11,455 11,455 11,121 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares, respectively, as of December 31, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. MSCI EAFE Gross Index (Europe, Australasia, Far East)  Index 2  is a free floating adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. Performance chart Total returns with maximum sales charge (POP) for the period ended December 31, 2009 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Average annual returns  1 year 29.27% 30.09% 34.09% 35.66% 35.59% 36.09% 36.51% 36.70% Average annual returns  Since inception 0.38% 0.29% 0.15% 2.54% 0.64% 0.91% 1.20% 1.33% Cumulative returns  1 year 29.27% 30.09% 34.09% 35.66% 35.59% 36.09% 36.51% 36.70% Cumulative returns Since inception 1.59% 1.21% 0.65% 8.13% 2.74% 3.89% 5.16% 5.74% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5 and Class 1 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until April 30, 2010. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.22%, Class R1  1.97%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class B  2.37%, Class R1  2.35%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.52%, Class C  2.22%, Class R3  1.77%, Class R4  1.52%, Class R5  1.18%, Class 1  0.98%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5 and Class 1 share prospectuses. 2 Index as of closest month end to inception date. 3 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Annual report | Lifestyle Portfolios 5 John Hancock Lifestyle Growth Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is also a consideration. The Portfolio operates as a fund of funds and normally invests approximately 20% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 80% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 42% International Large Cap 10% U.S. Mid Cap 9% Emerging Markets 5% Large Blend 3% U.S. Small Cap 2% Natural Resources 2% Real Estate 2% International Small Cap 1% Small Growth 1% Small Value 1% Fixed Income % of Total High Yield Bond 6% Treasury Inflation- Protected Securities 5% Intermediate Bond 5% Multi-Sector Bond 4% Bank Loan 4% Global Bond 1% As a percentage of net assets on December 31, 2009. Portfolio results For the 12 months ended December 31, 2009, John Hancock Lifestyle Growth Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1, and Class 5 shares returned 34.54%, 33.53%, 33.63%, 34.15%, 34.26%, 34.73%, 35.09%, 35.27%, and 35.37%, respectively, at net asset value. In comparison, the broad S&P 500 Index returned 26.46%, the Barclays Capital U.S. Aggregate Bond Index returned 5.93% and the Portfolios benchmark  a blended index combining 80% S&P 500 Index and 20% Barclays Capital U.S. Aggregate Bond Index returned 22.46% during the same period. The Portfolio also topped the 28.17% average return of Morningstar, Inc.s large blend fund category. Performance review The outperformance of the Portfolio was attributable to the allocations to many of the diversifying asset classes that outpaced the broad market benchmark. The Portfolios allocations to U.S. mid cap, international large cap, international small cap, emerging markets, global real estate and global natural resources equities all benefited relative performance. Within fixed income, the Portfolios allocations to high-yield bonds and floating-rate loans added significant value as credit spreads fell from their all-time highs experienced at the end of 2008. Our active managers outperformed their respective benchmarks in most of the major equity asset classes. Emerging Markets Value Fund (DFA) outperformed due to its value approach and small-cap bias. Alpha Opportunities Fund (Wellington) posted positive relative results from superior stock picking, particularly within information technology. Value & Restructuring Fund (Columbia) contributed positively due to its overweight in materials and information technology and skilled stock-picking within energy and financials. International Value Fund (Templeton) added to results with strong stock selection in information technology and industrials. Conversely, U.S. Multi-Sector Fund (GMO) was a drag to relative performance due to the funds bias towards high-quality stocks. Within fixed income, our managers contributed positively to relative results. Total Return Fund (PIMCO) added to relative performance due to its yield curve positioning and exposure to corporate and agency bonds. The multi-sector bond funds, such as Strategic Income Fund (MFC Global (U.S.)), outperformed the Barclays Capital U.S. Aggregate Bond Index due to the funds greater exposure to credit securities. Within the high-yield asset class, High Income Fund (MFC Global (U.S.)) added value due to its investments in lower-rated securities, which rallied significantly throughout the year. Finally, U.S. High Yield Bond Fund (Wells Capital) delivered strong absolute performance and was in-line with its peer group, but it underperformed the high-yield benchmark. Historically this has been one of our best-performing high-yield funds. This commentary reflects the views of the portfolio managers through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Alpha Opportunities ▲ Superior stock picking, particularly within information technology Fund (Wellington) Total Return Fund ▲ Favorable yield curve positioning and exposure to corporate and (PIMCO) agency bonds U.S. Multi-Sector ▼ A drag on relative performance due to the funds bias towards Fund (GMO) high-quality stocks Subadviser shown in parentheses 6 Lifestyle Portfolios | Annual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Growth Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indices. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge 10,484 10,498 9,714 10,710 10,836 10,974 11,017 10,136 With maximum sales charge 10,311 10,498 9,714 10,710 10,836 10,974 11,017 10,136 Index 1 10,252 10,252 9,081 10,252 10,252 10,252 10,283 9,476 Index 2 12,584 12,584 12,182 12,584 12,584 12,584 12,589 12,532 Index 3 10,665 10,665 9,607 10,665 10,665 10,665 10,506 10,115 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares, respectively, as of December 31, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. Standard & Poors 500/Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 80% Standard & Poors 500 Index and 20% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended December 31, 2009 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Average annual returns  1 year 27.81% 28.53% 32.63% 34.15% 34.26% 34.73% 35.09% 35.27% 35.37% Average annual returns  Since inception 0.63% 0.73% 1.16% 0.88% 1.64% 1.93% 2.24% 2.33% 0.39% Cumulative returns  1 year 27.81% 28.53% 32.63% 34.15% 34.26% 34.73% 35.09% 35.27% 35.37% Cumulative returns  Since inception 2.68% 3.11% 4.98% 2.86% 7.10% 8.36% 9.74% 10.17% 1.36% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until April 30, 2010. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.17%, Class R1  1.92%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class B  2.22%, Class R1  2.15%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.40%, Class C  2.11%, Class R3  1.65%, Class R4  1.37%, Class R5  1.05%, Class 1  0.93%, Class 5  0.88%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 share prospectuses. 2 Index as of closest month end to inception date. 3 The blended index is comprised of 80% Standard & Poors 500 Index and 20% Barclays Capital U.S. Aggregate Bond Index. 4 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Annual report | Lifestyle Portfolios 7 John Hancock Lifestyle Balanced Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 40% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 60% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 35% International Large Cap 6% Emerging Markets 3% U.S. Mid Cap 3% Natural Resources 2% Large Blend 2% Real Estate 2% U.S. Small Cap 2% Small Growth 1% Fixed Income % of Total Intermediate Bond 12% High Yield Bond 11% Multi-Sector Bond 9% Bank Loan 4% Treasury Inflation- Protected Securities 4% Global Bond 3% As a percentage of net assets on December 31, 2009. Portfolio review For the 12 months ended December 31, 2009, John Hancock Lifestyle Balanced Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares returned 32.87%, 31.99%, 32.08%, 32.21%, 32.62%, 33.10%, 33.45%, 33.59%, and 33.66%, respectively, at net asset value. In comparison, the broad S&P 500 Index returned 26.46%, the Barclays Capital U.S. Aggregate Bond Index returned 5.93% and the Portfolios benchmark  a blended index combining 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index  returned 18.39% during the same period. The Portfolios results also topped the 24.13% average return of Morningstar, Inc.s moderate allocation fund category. Performance review The outperformance of the Portfolio was attributable to the allocations to many of the diversifying asset classes that outpaced the broad market benchmark. The Portfolios allocations to U.S. mid cap, U.S. small cap, international large cap, international small cap, emerging markets, U.S. real estate, global real estate and global natural resources equities all benefited relative performance. Within fixed income, the Portfolios allocations to high-yield bonds and floating-rate loans added significant value as credit spreads fell from their all-time highs experienced at the end of 2008. Our active managers outperformed their respective benchmarks in most of the major equity asset classes. Emerging Markets Value Fund (DFA) outperformed due to its value approach and small-cap bias. Alpha Opportunities Fund (Wellington) posted positive relative results from superior stock picking, particularly within information technology. Value & Restructuring Fund (Columbia) contributed positively due to its overweight in materials and information technology and skilled stock-picking within energy and financials. International Value Fund (Templeton) added to results with strong stock selection in information technology and industrials. Conversely, U.S. Multi-Sector Fund (GMO) was a drag on relative performance due to the funds bias towards high-quality stocks. Within fixed income, our managers contributed positively to relative results. Total Return Fund (PIMCOs) strong relative performance was due to its yield curve positioning and exposure to corporate and agency bonds. The multi-sector bond funds, such as Strategic Income Fund (MFC Global (U.S.)), outperformed the Barclays Capital U.S. Aggregate Bond Index due to the funds greater exposure to credit securities. Within the high-yield asset class, High Income Fund (MFC Global (U.S.)) added value due to its investments in lower-rated securities, which rallied significantly throughout the year. Finally, U.S. High Yield Bond Fund (Wells Capital) delivered strong absolute performance and was in-line with its peer group, but it underperformed the high-yield benchmark. Historically this has been one of our best-performing high-yield funds. This commentary reflects the views of the portfolio managers through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Alpha Opportunities ▲ Superior stock picking, particularly within information technology Fund (Wellington) Total Return Fund ▲ Favorable yield curve positioning and exposure to corporate and (PIMCO) agency bonds U.S. Multi-Sector Fund ▼ A drag on relative performance due to the funds bias towards (GMO) high-quality stocks Subadviser shown in parentheses 8 Lifestyle Portfolios | Annual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Balanced Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indices. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge 10,900 10,937 10,141 11,146 11,281 11,420 11,460 10,711 With maximum sales charge 10,722 10,937 10,141 11,146 11,281 11,420 11,460 10,711 Index 1 10,252 10,252 9,081 10,252 10,252 10,252 10,283 9,476 Index 2 12,584 12,584 12,182 12,584 12,584 12,584 12,589 12,532 Index 3 11,202 11,202 10,242 11,202 11,202 11,202 11,055 10,746 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1, and Class 5 shares, respectively, as of December 31, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. Standard & Poors 500/Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 60% Standard & Poors 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended December 31, 2009 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Average annual returns  1 year 26.16% 26.99% 31.08% 32.21% 32.62% 33.10% 33.45% 33.59% 33.66% Average annual returns  Since inception 1.61% 1.67% 2.15% 0.43% 2.61% 2.91% 3.21% 3.29% 1.98% Cumulative returns  1 year 26.16% 26.99% 31.08% 32.21% 32.62% 33.10% 33.45% 33.59% 33.66% Cumulative returns  Since inception 6.94% 7.22% 9.37% 1.41% 11.46% 12.81% 14.20% 14.60% 7.11% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until April 30, 2010. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class R1  1.88%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class R1  3.35%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.31%, Class B  2.13%, Class C  2.01%, Class R3  1.58%, Class R4  1.29%, Class R5  0.98%, Class 1  0.89%, Class 5  0.84%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 share prospectuses. 2 Index as of closest month end to inception date. 3 The blended index is comprised of 60% Standard & Poors 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index. 4 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Annual report | Lifestyle Portfolios 9 John Hancock Lifestyle Moderate Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on income. The Portfolio operates as a fund of funds and normally invests approximately 60% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 40% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 23% International Large Cap 7% U.S. Mid Cap 3% Real Estate 2% Large Blend 1% Small Growth 1% U.S. Small Cap 1% Fixed Income % of Total Intermediate Bond 24% Multi-Sector Bond 13% High Yield Bond 11% Bank Loan 5% Treasury Inflation- Protected Securities 5% Global Bond 4% As a percentage of net assets on December 31, 2009. Portfolio review For the 12 months ended December 31, 2009, John Hancock Lifestyle Moderate Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares returned 27.88%, 26.91%, 27.00%, 27.35%, 27.43%, 27.71%, 28.10%, 28.49%, and 28.45%, respectively, at net asset value. In comparison, the broad Barclays Capital U.S. Aggregate Bond Index returned 5.93%, the S&P 500 Index returned 26.46% and the Portfolios benchmark  a blended index combining 40% S&P 500 Index and 60% Barclays Capital U.S. Aggregate Bond Index  returned 14.27% during the same period. The Portfolios results also topped the average 20.77% return of Morningstar, Inc.s conservative allocation fund category. Performance review The outperformance of the Portfolio was attributable to the allocations to many of the diversifying asset classes that outpaced the broad bond market benchmark. The Portfolios allocations to high-yield bonds and floating-rate loans added significant value as credit spreads narrowed from their all-time highs experienced at the end of 2008. The allocation to Treasury Inflation-Protected Securities also contributed positively to relative performance as inflation expectations increased among investors. Within equities, the Portfolios allocations to U.S. mid cap, U.S. small cap, international large cap, U.S. real estate and global real estate equities all benefited relative performance. Within fixed income, our managers contributed positively to relative results. Total Return Funds (PIMCO) strong relative performance was due to its yield curve positioning and exposure to corporate and agency bonds. The multi-sector bond funds, such as Strategic Income Fund (MFC Global (U.S.)), outperformed the Barclays Capital U.S. Aggregate Bond Index due to the funds greater exposure to credit securities. Within the high-yield asset class, High Income Fund (MFC Global (U.S.)) added value due to its investments in lower-rated securities, which rallied significantly throughout the year. Despite the underperformance of the global bond asset class, Global Bond Fund (PIMCO) significantly outpaced its benchmark, resulting in an overall positive contribution. U.S. High Yield Bond Fund (Wells Capital) delivered strong absolute performance and was in-line with its peer group, but it underperformed the high-yield benchmark. Historically this has been one of our best performing high-yield funds. Within equities, Value & Restructuring Fund (Columbia) contributed positively due to its overweight in materials and information technology and skilled stock-picking within energy and financials. Finally, U.S. Multi-Sector Fund (GMO) was a drag on relative performance due to the funds bias towards high-quality stocks. However, despite lagging for most of the year, relative results did improve in the fourth quarter as high-quality stocks outperformed. This commentary reflects the views of the portfolio managers through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Total Return Fund ▲ Favorable yield curve positioning and exposure to corporate and (PIMCO) agency bonds High Income Fund ▲ Investments in lower-rated securities rallied significantly throughout (MFC Global (U.S. )) the year U.S. Multi-Sector ▼ A drag on relative performance due to the funds bias towards Fund (GMO) high-quality stocks Subadviser shown in parentheses 10 Lifestyle Portfolios | Annual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Moderate Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indices. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Without sales charge 11,175 11,217 10,647 11,432 11,546 11,697 11,754 11,206 With maximum sales charge 10,993 11,217 10,647 11,432 11,546 11,697 11,754 11,206 Index 1 10,252 10,252 9,081 10,252 10,252 10,252 10,283 9,476 Index 2 12,584 12,584 12,182 12,584 12,584 12,584 12,589 12,532 Index 3 11,710 11,710 10,868 11,710 11,710 11,710 11,576 11,363 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares, respectively, as of December 31, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. Standard & Poors 500/Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 40% Standard & Poors 500 Index and 60% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended December 31, 2009 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Class 5 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 7-3-06 Average annual returns  1 year 21.54% 21.91% 26.00% 27.35% 27.43% 27.71% 28.10% 28.49% 28.45% Average annual returns  Since inception 2.24% 2.28% 2.77% 1.92% 3.23% 3.48% 3.80% 3.91% 3.30% Cumulative returns  1 year 21.54% 21.91% 26.00% 27.35% 27.43% 27.71% 28.10% 28.49% 28.45% Cumulative returns  Since inception 9.77% 9.93% 12.17% 6.47% 14.32% 15.46% 16.97% 17.54% 12.06% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until April 30, 2010. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class B  2.14%, Class R1  1.89%, Class R4  1.49%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class B  2.17%, Class R1  2.75%, Class R4  1.57%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.31%, Class C  2.03%, Class R3  1.78%, Class R5  1.14%, Class 1  0.90%, Class 5  0.85%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 share prospectuses . 2 Index as of closest month end to inception date . 3 The blended index is comprised of 40% Standard & Poors 500 Index and 60% Barclays Capital U.S. Aggregate Bond Index. 4 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Annual report | Lifestyle Portfolios 11 John Hancock Lifestyle Conservative Portfolio Goal and strategy The Portfolio seeks a high level of current income with some consideration given to growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 80% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 20% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation Equity % of Total U.S. Large Cap 16% International Large Cap 3% Real Estate 2% Fixed Income % of Total Intermediate Bond 33% Multi-Sector Bond 17% High Yield Bond 8% Global Bond 6% Short-Term Bond 6% Bank Loan 6% Treasury Inflation- Protected Securities 4% As a percentage of net assets on December 31, 2009. Portfolio review For the 12 months ended December 31, 2009, John Hancock Lifestyle Conservative Portfolios Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares returned 22.53%, 21.46%, 21.58%, 21.74%, 21.94%, 22.22%, 22.67%, and 22.96%, respectively, at net asset value. In comparison, the broad Barclays Capital U.S. Aggregate Bond Index returned 5.93%, the S&P 500 Index returned 26.46% and the Portfolios benchmark  a blended index combining 20% S&P 500 Index and 80% Barclays Capital U.S. Aggregate Bond Index  returned 10.11% during the same period. The Portfolios returns also topped the average 20.77% return of Morningstar, Inc.s conservative allocation category. Performance review The outperformance of the Portfolio was attributable to the allocations to many of the diversifying asset classes that outpaced the broad market benchmark. The Portfolios allocations to high-yield bonds and floating-rate loans added significant value as credit spreads narrowed from their all-time highs experienced at the end of 2008. The allocation to Treasury Inflation-Protected Securities also contributed positively to relative performance as inflation expectations increased among investors. Within equities, the Portfolios allocations to U.S. mid cap, U.S. small cap, international large cap, U.S. real estate and global real estate equities all benefited relative performance. Within fixed income, our managers contributed positively to relative results. Total Return Fund (PIMCO) helped relative performance due to its yield curve positioning and exposure to corporate and agency bonds. The multi-sector bond funds, such as Strategic Income Fund (MFC Global (U.S.)), outperformed the Barclays Capital U.S. Aggregate Bond Index due to the funds greater exposure to credit securities. Within the high-yield asset class, High Income Fund (MFC Global (U.S.)) added value due to its investments in lower-rated securities, which rallied significantly throughout the year. Despite the underperformance of the global bond and short-term bond asset classes, the active managers were able to significantly outpace their benchmarks, resulting in overall positive contributions. U.S. High Yield Bond Fund (Wells Capital) delivered strong absolute performance and was in-line with its peer group, but it underperformed the high-yield benchmark. Historically this has been one of our best-performing high-yield funds. Within equities, Value & Restructuring Fund (Columbia) contributed positively due to its overweight to materials and information technology and skilled stock picking within energy and financials. Finally, U.S. Multi-Sector Fund (GMO) which was added to the Portfolio in May, was a drag on relative performance due to the funds bias towards high-quality stocks. This commentary reflects the views of the portfolio managers through the end of the Portfolios period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Total Return Fund ▲ Favorable yield curve positioning and exposure to corporate and (PIMCO) agency bonds High Income Fund ▲ Investments in lower-rated securities rallied significantly throughout (MFC Global (U.S. )) the year U.S. Multi-Sector ▼ A drag on relative performance due to the funds bias towards Fund (GMO) high-quality stocks Subadviser shown in parentheses 12 Lifestyle Portfolios | Annual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Conservative Portfolio Class A shares for the period indicated. For comparison, weve shown the same investment in a blended index and two separate indices. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Period beginning 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Without sales charge 11,565 11,583 11,184 11,830 11,937 12,101 12,158 With maximum sales charge 11,380 11,583 11,184 11,830 11,937 12,101 12,158 Index 1 10,252 10,252 9,081 10,252 10,252 10,252 10,283 Index 2 12,584 12,584 12,182 12,584 12,584 12,584 12,589 Index 3 12,183 12,183 11,480 12,183 12,183 12,183 12,065 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Portfolios Class B, Class C, Class R1, Class R3, Class R4, Class R5 and Class 1 shares, respectively, as of December 31, 2009. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index  Index 2  is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. Standard & Poors 500/Barclays Capital U.S. Aggregate Bond Index Blend  Index 3  is comprised of 20% Standard & Poors 500 Index and 80% Barclays Capital U.S. Aggregate Bond Index. Performance chart Total returns with maximum sales charge (POP) for the period ended December 31, 2009 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class 1 1 Inception 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 Average annual returns  1 year 16.37% 16.46% 20.58% 21.74% 21.94% 22.22% 22.67% 22.96% Average annual returns  Since inception 3.06% 3.12% 3.56% 3.46% 4.08% 4.30% 4.64% 4.75% Cumulative returns  1 year 16.37% 16.46% 20.58% 21.74% 21.94% 22.22% 22.67% 22.96% Cumulative returns  Since inception 13.50% 13.80% 15.83% 11.84% 18.30% 19.37% 21.01% 21.58% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5 and Class 1 shares. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until April 30, 2010. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The net expenses are as follows: Class R1  1.88%, Class R4  1.48%, Class R5  1.18%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class R1  3.08%, Class R4  1.64%, Class R5  1.29%. For the other classes, the net expenses equal the gross expenses and are as follows: Class A  1.30%, Class B  2.13%, Class C  2.01%, Class R3  1.67%, Class 1  0.89%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolios current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolios Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolios performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolios Class R1, Class R3, Class R4, Class R5 and Class 1 share prospectuses. 2 Index as of closest month end to inception date. 3 The blended index is comprised of 20% Standard & Poors 500 Index and 80% Barclays Capital U.S. Aggregate Bond Index. 4 NAV represents net asset value and POP represents public offering price. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Annual report | Lifestyle Portfolios 13 Your expenses As a shareholder of John Hancock Funds II Lifestyle Portfolios, you incur two types of costs: (1) transaction costs, including sales charges (loads) on certain purchase and redemption fees on certain exchanges and redemptions, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Portfolio expenses. In addition to the operating expenses which the Portfolio bears directly, the Portfolio indirectly bears a pro rata share of the operating expenses of the affiliated underlying funds in which the Portfolio invests. Because the affiliated underlying funds have varying operating expenses and transaction costs and the Portfolio may own different proportions of the underlying funds at different times, the amount of expenses incurred indirectly by the Portfolio will fluctuate. Had these indirect expenses been reflected in the following analysis, total expenses would have been higher than the amounts shown. This example is intended to help you understand your ongoing costs (in dollars) of investing in the portfolios so you can compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 at the beginning of the period and held for the entire period (July 1, 2009 through December 31, 2009). Actual expenses: The first line of each share class in the table below and on the following pages provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses paid during period to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the table below and on the following pages provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed annualized rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs and insurance-related charges. Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 14 Lifestyle Portfolios | Annual report Shareholder expense example chart Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-09 12-31-09 7-1-0912-31-09 Expense Ratio 2 Lifestyle Aggressive Class A Actual $1,000.00 $1,238.40 $3.67 0.65% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.90 3.31 0.65% Class B Actual 1,000.00 1,234.50 7.60 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 1,234.50 7.60 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class R1 Actual 1,000.00 1,236.70 6.20 1.10% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.70 5.60 1.10% Class R3 Actual 1,000.00 1,235.90 5.52 0.98% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.30 4.99 0.98% Class R4 Actual 1,000.00 1,238.70 3.67 0.65% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.90 3.31 0.65% Class R5 Actual 1,000.00 1,241.00 1.98 0.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.40 1.79 0.35% Class 1 Actual 1,000.00 1,242.50 0.62 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Lifestyle Growth Class A Actual $1,000.00 $1,210.90 $3.73 0.67% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.41 0.67% Class B Actual 1,000.00 1,206.00 7.51 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 1,206.80 7.45 1.34% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.50 6.82 1.34% Class R1 Actual 1,000.00 1,209.10 5.85 1.05% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.90 5.35 1.05% Class R3 Actual 1,000.00 1,209.60 5.01 0.90% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.70 4.58 0.90% Class R4 Actual 1,000.00 1,211.20 3.12 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.40 2.85 0.56% Class R5 Actual 1,000.00 1,214.40 1.56 0.28% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.80 1.43 0.28% Class 1 Actual 1,000.00 1,214.20 0.61 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 5 Actual 1,000.00 1,215.00 0.39 0.07% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.36 0.07% Annual report | Lifestyle Portfolios 15 Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-09 12-31-09 7-1-0912-31-09 Expense Ratio 2 Lifestyle Balanced Class A Actual $1,000.00 $1,190.90 $2.98 0.54% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.50 2.75 0.54% Class B Actual 1,000.00 1,186.30 7.44 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 1,185.80 6.89 1.25% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.90 6.36 1.25% Class R1 Actual 1,000.00 1,187.10 5.90 1.07% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.80 5.45 1.07% Class R3 Actual 1,000.00 1,188.00 4.69 0.85% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.90 4.33 0.85% Class R4 Actual 1,000.00 1,191.50 3.04 0.55% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.40 2.80 0.55% Class R5 Actual 1,000.00 1,192.80 1.27 0.23% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.00 1.17 0.23% Class 1 Actual 1,000.00 1,193.20 0.61 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 5 Actual 1,000.00 1,193.60 0.33 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.31 0.06% Lifestyle Moderate Class A Actual $1,000.00 $1,161.20 $2.78 0.51% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.60 2.60 0.51% Class B Actual 1,000.00 1,156.80 7.34 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 1,157.40 6.69 1.23% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.00 6.26 1.23% Class R1 Actual 1,000.00 1,157.20 5.98 1.10% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.70 5.60 1.10% Class R3 Actual 1,000.00 1,158.90 5.22 0.96% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.40 4.89 0.96% Class R4 Actual 1,000.00 1,160.60 3.81 0.70% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.70 3.57 0.70% Class R5 Actual 1,000.00 1,162.20 1.85 0.34% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.50 1.73 0.34% Class 1 Actual 1,000.00 1,163.00 0.60 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% Class 5 Actual 1,000.00 1,163.50 0.38 0.07% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.90 0.36 0.07% 16 Lifestyle Portfolios | Annual report Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-09 12-31-09 7-1-0912-31-09 Expense Ratio 2 Lifestyle Conservative Class A Actual $1,000.00 $1,126.10 $2.63 0.49% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.70 2.50 0.49% Class B Actual 1,000.00 1,120.40 7.22 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.87 1.35% Class C Actual 1,000.00 1,121.40 6.52 1.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.10 6.21 1.22% Class R1 Actual 1,000.00 1,121.90 5.88 1.10% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.70 5.60 1.10% Class R3 Actual 1,000.00 1,123.40 5.14 0.96% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.40 4.89 0.96% Class R4 Actual 1,000.00 1,124.20 3.75 0.70% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.70 3.57 0.70% Class R5 Actual 1,000.00 1,126.60 1.98 0.37% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.30 1.89 0.37% Class 1 Actual 1,000.00 1,127.70 0.59 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.70 0.56 0.11% 1 Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 184, and divided by 365 (to reflect the one-half year period). 2 The annualized weighted average expense ratio of the underlying funds reflects the indirect expense impact to the fund from its investment in the underlying funds, based on the actual expense ratio of each underlying fund weighted for the funds relative average investment therein are as follows: Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Period ended Aggressive Growth Balanced Moderate Conservative 12/31/09 0.49%1.40% 0.49%1.40% 0.49%1.40% 0.49%1.17% 0.49%1.09% Annual report | Lifestyle Portfolios 17 Portfolios investments Investment companies Underlying Funds Subadvisers American Century Management, Inc. (American Century) BlackRock Investment Management, LLC (BlackRock) (formerly Mercury Advisors) Columbia Management Advisors, LLC (Columbia) Davis Advisors (Davis) Declaration Management/ (Declaration) John Hancock Advisers Deutsche Asset Management (Deutsche) Dimensional Fund Advisors, Inc. (DFA) Epoch Investment Partners (Epoch) Franklin®Templeton® (Templeton) Frontier Capital Management Company (Frontier) Grantham, Mayo, Van Otterloo & Co. (GMO) Invesco AIM Management Group, Inc. (Invesco AIM) Jennison Associates LLC (Jennison) Lord, Abbett (Lord, Abbett) Marsico Capital Management, LLC (Marsico) MFC Global Investment Management (MFC Global U.S.A.) (U.S.A.) Limited MFC Global Investment Management (MFC Global U.S.) (U.S.), LLC Munder Capital Management (Munder) Pacific Investment Management Company (PIMCO) Perimeter Capital Management, LLC (Perimeter) Rainier Investments Management, Inc. (Rainier) RiverSource Investments, LLC (RiverSource) Robeco Investment Management, Inc. (Robeco) SSgA Funds Management, Inc. (SSgA) Stone Harbor Investment Partners, LP (Stone Harbor) T. Rowe Price Associates, Inc. (T. Rowe Price) UBS Global Asset Management (Americas) Inc. (UBS) Van Kampen Investments (Van Kampen) Wellington Management Company, LLP (Wellington) Wells Capital Management, Inc. (Wells Capital) Western Asset Management Company (WAMCO) Lifestyle Aggressive Portfolio Securities owned by the Portfolio on 12-31-09 Issuer Shares Value Investment companies 100.00% John Hancock Funds 1.50% (g) Small Cap Intrinsic Value (MFC Global U.S.) (f) 5,019,976 $50,149,557 John Hancock Funds II 88.76% (g) All Cap Core (Deutsche) 10,738,191 83,006,219 All Cap Value (Lord Abbett) 4,950,598 50,149,557 Alpha Opportunities (Wellington) 9,068,636 100,299,114 Blue Chip Growth (T. Rowe Price) 9,498,022 167,165,189 Capital Appreciation (Jennison) 14,895,908 150,448,671 Emerging Markets Value (DFA) 21,209,869 225,673,006 Equity-Income (T. Rowe Price) 7,961,146 99,593,932 Fundamental Value (Davis) 12,383,735 167,056,588 Index 500 (MFC Global U.S.A.) (f) 20,150,353 165,635,899 International Equity Index (SSgA) 3,078,115 50,142,486 International Opportunities (Marsico) 13,789,953 174,856,605 International Small Cap (Templeton) 3,790,594 50,149,557 International Small Company (DFA) 6,974,904 50,149,557 International Value (Templeton) 12,815,007 175,181,151 Large Cap (UBS) 2,892,915 33,413,166 Large Cap Value (BlackRock) 3,906,833 66,416,166 Mid Cap Index (MFC Global U.S.A.) (f) 6,256,963 100,299,114 Mid Cap Stock (Wellington) 8,822,934 125,373,892 Mid Cap Value Equity (RiverSource) 5,127,767 41,791,297 Mid Value (T. Rowe Price) 6,127,756 83,582,595 Natural Resources (Wellington) 4,845,368 100,299,114 Optimized Value (MFC Global U.S.A.) (f) 4,800,300 49,923,117 Small Cap Growth (Wellington) 4,445,883 41,791,297 Small Cap Index (MFC Global U.S.A.) (f) 3,124,583 33,433,038 Small Cap Opportunities (Munder) 2,044,834 33,433,038 Small Cap Value (Wellington) 3,054,919 41,791,297 Small Company Growth (Invesco AIM) 3,957,509 41,791,297 Small Company Value (T. Rowe Price) 3,142,203 66,866,076 Smaller Company Growth (Frontier/MFC Global U.S.A. (f)/Perimeter)* 3,637,189 41,791,297 Technical Opportunities (Wellington) 4,617,823 50,149,557 U.S. Multi-Sector (GMO) 14,704,670 132,489,077 Value & Restructuring (Columbia) 6,793,376 66,778,890 Value (Van Kampen) 3,883,047 33,433,038 Vista (American Century) 8,951,282 66,866,076 2,961,219,970 John Hancock Funds III 9.74% (g) Disciplined Value (Robeco) 2,935,135 33,196,372 International Core (GMO) 6,459,291 174,788,415 Rainier Growth (Rainier) 6,611,053 117,015,633 325,000,420 Total investment companies (Cost $3,255,306,835) $3,336,369,947 Total investments (Cost $3,255,306,835) 100.00% Other assets and liabilities, net 0.00% Total net assets 100.00% Percentages are stated as a percent of net assets. * Non-Income Producing (f) The subadviser is an affiliate of the adviser. (g) The underlying funds subadviser is shown parenthetically. See notes to financial statements 18 Lifestyle Portfolios | Annual report Lifestyle Growth Portfolio Securities owned by the Portfolio on 12-31-09 Issuer Shares Value Investment companies 100.00% John Hancock Funds 0.50% (g) Small Cap Intrinsic Value (MFC Global U.S.) (f) 4,930,909 $49,259,783 John Hancock Funds II 92.51% (g) Active Bond (MFC Global U.S./Declaration) (f) 5,111,831 48,869,103 All Cap Core (Deutsche) 31,603,991 244,298,852 All Cap Value (Lord Abbett) 13,615,735 137,927,394 Alpha Opportunities (Wellington) 28,950,144 320,188,593 Blue Chip Growth (T. Rowe Price) 27,988,513 492,597,836 Capital Appreciation (Jennison) 41,943,974 423,634,139 Emerging Markets Value (DFA) 42,130,078 448,264,030 Equity-Income (T. Rowe Price) 21,072,192 263,613,116 Floating Rate Income (WAMCO) 37,416,031 352,833,176 Fundamental Value (Davis) 40,167,355 541,857,619 Global Bond (PIMCO) 10,069,342 117,207,145 Global High Yield Fund (Stone Harbor) 4,863,776 48,880,950 Global Real Estate (Deutsche) 14,972,579 98,519,567 High Income (MFC Global U.S.) (f) 14,912,916 110,057,319 High Yield (WAMCO) 34,673,072 294,027,647 Index 500 (MFC Global U.S.A.) (f) 63,445,920 521,525,459 International Equity Index (SSgA) 4,221,053 68,760,950 International Opportunities (Marsico) 23,176,296 293,875,436 International Small Cap (Templeton) 3,708,305 49,060,881 International Small Company (DFA) 6,824,312 49,066,804 International Value (Templeton) 21,487,630 293,735,901 Large Cap (UBS) 8,529,833 98,519,567 Large Cap Value (BlackRock) 10,368,015 176,256,262 Mid Cap Index (MFC Global U.S.A.) (f) 21,818,120 349,744,463 Mid Cap Stock (Wellington) 12,132,952 172,409,242 Mid Cap Value Equity (RiverSource) 9,066,218 73,889,675 Mid Value (T. Rowe Price) 7,222,842 98,519,567 Multi-Sector Bond Fund (Stone Harbor) 11,913,732 119,375,593 Natural Resources (Wellington) 9,994,739 206,891,091 Optimized Value (MFC Global U.S.A.) (f) 12,229,282 127,184,531 Real Estate Equity (T. Rowe Price) 10,712,177 65,022,914 Real Return Bond (PIMCO) 38,274,990 468,485,878 Small Cap Growth (Wellington) 3,458,666 32,511,457 Small Cap Index (MFC Global U.S.A.) (f) 2,301,859 24,629,892 Small Cap Opportunities (Munder) 1,506,415 24,629,892 Small Cap Value (Wellington) 2,160,517 29,555,870 Small Company Growth (Invesco AIM) 3,078,736 32,511,457 Small Company Value (T. Rowe Price) 2,314,839 49,259,784 Smaller Company Growth (Frontier/MFC Global U.S.A. (f)/Perimeter)* 2,829,544 32,511,457 Spectrum Income (T. Rowe Price) 11,668,166 119,131,977 Strategic Income (MFC Global U.S.) (f) 11,665,487 119,571,243 Technical Opportunities (Wellington) 13,607,675 147,779,351 Total Return (PIMCO) 28,298,031 390,795,813 U.S. High Yield Bond (Wells Capital) 13,921,309 170,536,035 U.S. Multi-Sector (GMO) 46,328,240 417,417,444 Value & Restructuring (Columbia) 18,040,206 177,335,221 Value (Van Kampen) 6,293,352 54,185,762 Vista (American Century) 13,188,697 98,519,567 9,095,982,922 John Hancock Funds III 6.99% (g) Disciplined Value (Robeco) 8,668,823 98,044,392 International Core (GMO) 10,830,650 293,077,378 Rainier Growth (Rainier) 16,698,232 295,558,702 686,680,472 Total investment companies (Cost $9,446,597,774) $9,831,923,177 Total Investments (Cost $9,446,597,774) 100.00% Other assets and liabilities, net 0.00% Total net assets 100.00% Percentages are stated as a percent of net assets. * Non-Income Producing (f) The subadviser is an affiliate of the adviser. (g) The underlying funds subadviser is shown parenthetically. Lifestyle Balanced Portfolio Securities owned by the Portfolio on 12-31-09 Issuer Shares Value Investment companies 100.00% John Hancock Funds II 94.71% (g) Active Bond (MFC Global U.S./Declaration) (f) 29,746,795 $284,379,362 All Cap Core (Deutsche) 24,400,688 188,617,321 All Cap Value (Lord Abbett) 10,308,732 104,427,454 Alpha Opportunities (Wellington) 19,312,985 213,601,611 Blue Chip Growth (T. Rowe Price) 24,272,910 427,203,222 Capital Appreciation (Jennison) 32,897,938 332,269,173 Core Bond (Wells Capital) 15,667,125 202,419,254 Emerging Markets Value (DFA) 28,997,712 308,535,661 Equity-Income (T. Rowe Price) 16,946,036 211,994,914 Floating Rate Income (WAMCO) 43,231,438 407,672,458 Fundamental Value (Davis) 29,908,800 403,469,710 Global Bond (PIMCO) 20,752,599 241,560,254 Global High Yield Fund (Stone Harbor) 9,433,587 94,807,548 Global Real Estate (Deutsche) 17,168,924 112,971,519 High Income (MFC Global U.S.) (f) 28,038,588 206,924,778 High Yield (WAMCO) 50,310,609 426,633,968 Index 500 (MFC Global U.S.A.) (f) 48,915,424 402,084,786 International Opportunities (Marsico) 15,283,003 193,788,480 International Value (Templeton) 14,209,309 194,241,259 Large Cap (UBS) 8,219,398 94,934,049 Large Cap Value (BlackRock) 8,890,739 151,142,558 Mid Cap Stock (Wellington) 6,680,792 94,934,049 Mid Cap Value Equity (RiverSource) 4,076,922 33,226,917 Mid Value (T. Rowe Price) 4,871,982 66,453,835 Multi-Sector Bond Fund (Stone Harbor) 17,977,479 180,134,342 Natural Resources (Wellington) 10,548,228 218,348,314 Optimized Value (MFC Global U.S.A.) (f) 9,077,109 94,401,930 Real Estate Equity (T. Rowe Price) 15,639,876 94,934,049 Real Return Bond (PIMCO) 33,261,788 407,124,285 Small Cap Growth (Wellington) 2,524,842 23,733,512 Small Company Growth (Invesco AIM) 4,494,983 47,467,025 Small Company Value (T. Rowe Price) 5,844,154 124,363,605 Smaller Company Growth (Frontier/MFC Global U.S.A. (f)/Perimeter)* 6,196,740 71,200,537 Spectrum Income (T. Rowe Price) 33,856,971 345,679,671 Strategic Bond (WAMCO) 9,945,064 102,633,057 Strategic Income (MFC Global U.S.) (f) 18,499,034 189,615,097 Technical Opportunities (Wellington) 13,112,438 142,401,074 Total Bond Market (Declaration) (f) 6,991,081 71,029,386 Total Return (PIMCO) 41,168,016 568,530,300 U.S. High Yield Bond (Wells Capital) 28,635,749 350,787,929 U.S. Multi-Sector (GMO) 36,130,962 325,539,966 Value & Restructuring (Columbia) 15,452,134 151,894,479 Value (Van Kampen) 2,756,505 23,733,512 Vista (American Century) 6,354,354 47,467,025 8,979,313,235 John Hancock Funds III 5.29% (g) Disciplined Value (Robeco) 7,080,307 80,078,276 International Core (GMO) 7,147,389 193,408,358 Rainier Growth (Rainier) 12,872,413 227,841,719 501,328,353 Total investment companies (Cost $8,955,230,429) $9,480,641,588 Total investments (Cost $8,955,230,429) 100.00% Other assets and liabilities, net 0.00% Total net assets 100.00% Percentages are stated as a percent of net assets. * Non-Income Producing (f) The subadviser is an affiliate of the adviser. (g) The underlying funds subadviser is shown parenthetically. See notes to financial statements Annual report | Lifestyle Portfolios 19 Lifestyle Moderate Portfolio Securities owned by the Portfolio on 12-31-09 Issuer Shares Value Investment companies 99.97% John Hancock Funds II 94.57% (g) Active Bond (MFC Global U.S./Declaration) (f) 14,720,865 $140,731,472 Alpha Opportunities (Wellington) 2,554,335 28,250,947 Blue Chip Growth (T. Rowe Price) 8,025,837 141,254,733 Capital Appreciation (Jennison) 4,195,685 42,376,420 Core Bond (Wells Capital) 9,591,944 123,927,922 Equity-Income (T. Rowe Price) 5,077,199 63,515,763 Floating Rate Income (WAMCO) 14,625,328 137,916,842 Fundamental Value (Davis) 7,853,302 105,941,050 Global Bond (PIMCO) 10,518,589 122,436,380 Global High Yield Fund (Stone Harbor) 2,800,626 28,146,294 Global Real Estate (Deutsche) 6,225,513 40,963,873 High Income (MFC Global U.S.) (f) 12,796,926 94,441,310 High Yield (WAMCO) 11,285,071 95,697,401 Index 500 (MFC Global U.S.A.) (f) 12,016,912 98,779,020 International Opportunities (Marsico) 5,569,982 70,627,366 International Value (Templeton) 5,166,596 70,627,366 Investment Quality Bond (Wellington) 5,013,335 59,107,218 Mid Cap Stock (Wellington) 2,683,939 38,138,778 Mid Cap Value Equity (RiverSource) 866,593 7,062,737 Mid Value (T. Rowe Price) 2,485,421 33,901,136 Multi-Sector Bond Fund (Stone Harbor) 7,865,232 78,809,624 Real Estate Equity (T. Rowe Price) 4,654,192 28,250,947 Real Return Bond (PIMCO) 10,692,025 130,870,387 Small Company Value (T. Rowe Price) 663,791 14,125,473 Smaller Company Growth (Frontier/MFC Global U.S.A. (f)/Perimeter)* 1,229,371 14,125,473 Spectrum Income (T. Rowe Price) 15,575,569 159,026,563 Strategic Bond (WAMCO) 5,647,250 58,279,617 Strategic Income (MFC Global U.S.) (f) 7,963,342 81,624,254 Total Bond Market (Declaration) (f) 13,158,947 133,694,898 Total Return (PIMCO) 15,285,822 211,097,207 U.S. High Yield Bond (Wells Capital) 7,812,033 95,697,401 U.S. Multi-Sector (GMO) 7,810,312 70,370,913 Value & Restructuring (Columbia) 4,598,323 45,201,515 Vista (American Century) 945,480 7,062,737 2,672,081,037 John Hancock Funds III 5.40% (g) Global Shareholder Yield (Epoch) 8,081,320 67,802,272 International Core (GMO) 2,349,025 63,564,630 Rainier Growth (Rainier) 1,197,074 21,188,210 152,555,112 Total investment companies (Cost $2,748,742,129) $2,824,636,149 Total investments (Cost $2,748,742,129) 99.97% Other assets and liabilities, net 0.03% Total net assets 100.00% Percentages are stated as a percent of net assets. * Non-Income Producing (f) The subadviser is an affiliate of the adviser. (g) The underlying funds subadviser is shown parenthetically. Lifestyle Conservative Portfolio Securities owned by the Portfolio on 12-31-09 Issuer Shares Value Investment companies 99.99% John Hancock Funds II 96.23% (g) Active Bond (MFC Global U.S./Declaration) (f) 14,038,818 $134,211,096 Blue Chip Growth (T. Rowe Price) 3,824,696 67,314,653 Core Bond (Wells Capital) 8,966,446 115,846,485 Equity-Income (T. Rowe Price) 3,587,245 44,876,435 Floating Rate Income (WAMCO) 13,090,663 123,444,948 Fundamental Value (Davis) 4,158,306 56,095,544 Global Bond (PIMCO) 12,290,587 143,062,438 Global High Yield Fund (Stone Harbor) 4,007,273 40,273,090 Global Real Estate (Deutsche) 2,557,548 16,828,663 High Income (MFC Global U.S.) (f) 5,176,295 38,201,059 High Yield (WAMCO) 7,146,256 60,600,247 Index 500 (MFC Global U.S.A.) (f) 8,189,131 67,314,653 International Value (Templeton) 2,462,131 33,657,327 Investment Quality Bond (Wellington) 5,688,039 67,061,981 Multi-Sector Bond Fund (Stone Harbor) 8,492,673 85,096,581 Real Estate Equity (T. Rowe Price) 2,772,432 16,828,663 Real Return Bond (PIMCO) 7,299,727 89,348,664 Short Term Government Income (MFC Global U.S.) (f) 3,122,378 31,317,456 Spectrum Income (T. Rowe Price) 15,103,051 154,202,146 Strategic Bond (WAMCO) 4,551,685 46,973,386 Strategic Income (MFC Global U.S.) (f) 8,539,872 87,533,690 Total Bond Market (Declaration) (f) 20,896,187 212,305,260 Total Return (PIMCO) 15,381,286 212,415,558 U.S. Government Securities (WAMCO) 8,605,080 103,002,805 U.S. High Yield Bond (Wells Capital) 3,664,414 44,889,072 U.S. Multi-Sector (GMO) 2,490,368 22,438,218 Value & Restructuring (Columbia) 3,994,596 39,266,881 2,154,406,999 John Hancock Funds III 3.76% (g) Global Shareholder Yield (Epoch) 6,686,000 56,095,544 International Core (GMO) 1,036,503 28,047,772 84,143,316 Total investment companies (Cost $2,161,326,828) $2,238,550,315 Total investments (Cost $2,161,326,828) 99.99% Other assets and liabilities, net 0.01% Total net assets 100.00% Percentages are stated as a percent of net assets. (f) The subadviser is an affiliate of the adviser. (g) The underlying funds subadviser is shown parenthetically. See notes to financial statements 20 Lifestyle Portfolios | Annual report F I N A N C I A LS T A T E M E N T S Financial statements Statements of assets and liabilities 12-31-09 These Statements of Assets and Liabilities are the Portfolios balance sheets. They show the value of what each Portfolio owns, is due and owes. Youll also find the net asset value and the maximum offering price per share for each Portfolio. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Assets Investments in affiliated funds, at value (Note 7) 3,336,369,947 9,831,923,177 9,480,641,588 Total investments, at value Receivable for investments sold 22,606,563 66,046,444 49,099,507 Receivable for fund shares sold 907,487 5,443,456 4,194,460 Dividends and interest receivable  2,428,086 3,074,177 Receivable due from adviser 396 179 46 Other assets 12,058 25,437 19,945 Total assets Liabilities Payable for investments purchased  2,538,677 3,226,509 Payable for fund shares repurchased 23,303,295 70,487,014 52,316,304 Distributions payable  462  Payable to affiliates: Accounting and legal services fees 39,801 118,584 115,061 Transfer agent fees 57,611 209,894 135,884 Trustees fees 1,191 3,595 3,521 Other liabilities and accrued expenses 76,047 224,594 199,851 Total liabilities Net assets Capital paid-in $3,885,702,608 $11,182,934,658 $10,586,856,246 Undistributed net investment income 78,939 498,463 679,983 Accumulated undistributed net realized loss on investments (630,426,153) (1,736,474,565) (1,631,914,795) Net unrealized appreciation (depreciation) on investments 81,063,112 385,325,403 525,411,159 Net assets Investments in affiliated funds, at cost $3,255,306,835 $9,446,597,774 $8,955,230,429 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: Net assets $138,037,950 $417,413,802 $408,144,090 Shares outstanding 12,756,621 36,283,424 34,433,295 Net asset value and redemption price per share $10.82 $11.50 $11.85 Class B: 1 Net assets $21,851,146 $75,310,184 $64,243,066 Shares outstanding 2,012,234 6,523,715 5,421,614 Net asset value, offering price and redemption price per share $10.86 $11.54 $11.85 Class C: 1 Net assets $89,307,730 $305,226,996 $327,429,886 Shares outstanding 8,225,738 26,471,524 27,601,510 Net asset value, offering price and redemption price per share $10.86 $11.53 $11.86 Class R1: Net assets $6,112,291 $10,901,157 $10,321,167 Shares outstanding 562,508 942,568 872,866 Net asset value, offering price and redemption price per share $10.87 $11.57 $11.82 Class R3: Net assets $10,246,290 $18,618,994 $30,051,705 Shares outstanding 946,906 1,618,714 2,539,228 Net asset value, offering price and redemption price per share $10.82 $11.50 $11.83 Class R4: Net assets $8,516,655 $16,234,675 $24,415,970 Shares outstanding 787,814 1,411,511 2,062,840 Net asset value, offering price and redemption price per share $10.81 $11.50 $11.84 Class R5: Net assets $9,879,782 $17,693,720 $27,451,824 Shares outstanding 914,721 1,539,242 2,317,557 Net asset value, offering price and redemption price per share $10.80 $11.50 $11.85 Class 1: Net assets $3,052,466,662 $8,902,778,007 $8,557,221,754 Shares outstanding 283,433,618 777,276,861 725,228,825 Net asset value, offering price and redemption price per share $10.77 $11.45 $11.80 Class 5: Net assets  $68,106,424 $31,753,131 Shares outstanding  5,952,755 2,690,227 Net asset value, offering price and redemption price per share  $11.44 $11.80 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $11.39 $12.11 $12.47 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Annual report | Lifestyle Portfolios 21 F I N A N C I A LS T A T E M E N T S Statements of assets and liabilities 12-31-09 Continued Lifestyle Lifestyle Moderate Conservative Assets Investments in affiliated funds, at value (Note 7) 2,824,636,149 2,238,550,315 Total investments, at value Receivable for investments sold 12,411,379 11,334,188 Receivable for fund shares sold 1,719,820 1,164,434 Dividends and interest receivable 1,063,065 1,069,555 Receivable due from adviser   Other assets 13,265 7,511 Total assets Liabilities Payable for investments purchased 1,120,644 1,129,577 Payable for fund shares repurchased 13,142,193 12,033,866 Distributions payable   Payable to affiliates: Accounting and legal services fees 34,315 27,307 Transfer agent fees 35,293 31,725 Trustees fees 1,050 800 Other liabilities and accrued expenses 57,515 52,027 Total liabilities Net assets Capital paid-in $3,030,886,742 $2,325,695,016 Undistributed net investment income 255,527 269,866 Accumulated undistributed net realized loss on investments (281,583,621) (164,337,668) Net unrealized appreciation (depreciation) on investments 75,894,020 77,223,487 Net assets Investments in affiliated funds, at cost $2,748,742,129 $2,161,326,828 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: Net assets $146,034,247 $140,989,253 Shares outstanding 12,409,505 11,606,942 Net asset value and redemption price per share $11.77 $12.15 Class B: 1 Net assets $19,519,667 $20,672,326 Shares outstanding 1,660,268 1,701,195 Net asset value, offering price and redemption price per share $11.76 $12.15 Class C: 1 Net assets $116,274,700 $118,617,393 Shares outstanding 9,881,102 9,767,260 Net asset value, offering price and redemption price per share $11.77 $12.14 Class R1: Net assets $5,757,143 $6,628,003 Shares outstanding 489,410 545,300 Net asset value, offering price and redemption price per share $11.76 $12.15 Class R3: Net assets $8,324,745 $8,173,278 Shares outstanding 707,910 673,213 Net asset value, offering price and redemption price per share $11.76 $12.14 Class R4: Net assets $4,532,390 $3,795,876 Shares outstanding 386,078 312,859 Net asset value, offering price and redemption price per share $11.74 $12.13 Class R5: Net assets $7,774,007 $8,557,148 Shares outstanding 661,354 704,370 Net asset value, offering price and redemption price per share $11.75 $12.15 Class 1: Net assets $2,503,285,621 $1,931,417,424 Shares outstanding 213,174,603 159,210,444 Net asset value, offering price and redemption price per share $11.74 $12.13 Class 5: Net assets $13,950,148  Shares outstanding 1,188,946  Net asset value, offering price and redemption price per share $11.73  Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $12.39 $12.79 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 22 Lifestyle Portfolios | Annual report F I N A N C I A LS T A T E M E N T S Statements of operations For the year ended 12-31-09 These Statements of Operations summarize the Portfolios investment income earned and expenses directly incurred in operating each Portfolio. They also show net gains (losses) for the period stated. Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Moderate Conservative Investment income Income distributions received from affiliated underlying funds $33,166,130 $215,738,199 $295,371,457 $108,509,526 $95,530,328 Total investment income Expenses Investment management fees (Note 4) 1,219,363 3,505,205 3,253,042 975,411 773,096 Distribution and service fees (Note 4) 2,574,003 7,843,322 7,754,753 2,478,160 2,269,946 Transfer agent fees (Note 4) 645,751 1,613,406 1,197,171 363,840 326,784 Accounting and legal services fees (Note 4) 406,707 1,230,024 1,210,413 380,588 314,876 State registration fees (Note 4) 99,449 127,848 129,394 92,647 100,409 Professional fees 66,847 129,269 127,081 66,290 70,469 Printing and postage fees (Note 4) 65,130 159,868 92,928 24,694 20,160 Custodian fees 11,550 11,550 11,550 11,550 11,550 Trustees fees 38,661 113,509 110,284 33,980 27,207 Registration and filing fees (Note 4) 3,053 49,612 37,932 10,484 15,384 Miscellaneous 6,324 47,841 44,405 4,572 3,942 Total expenses Net expense reduction (Note 4) (247,556) (222,193) (68,898) (33,987) (33,415) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments in affiliated issuers (282,737,833) (828,301,898) (859,287,407) (198,515,815) (120,544,677) Capital gain distributions received from underlying funds 12,423,754 37,625,649 30,857,312 8,640,914 8,139,411 Change in net unrealized appreciation (depreciation) of Investments in affiliated underlying funds 1,134,320,799 3,109,916,824 2,852,959,551 681,861,530 409,480,142 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Annual report | Lifestyle Portfolios 23 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Portfolios net assets have changed during the period. They reflect earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Portfolio share transactions. Lifestyle Aggressive Lifestyle Growth Year Ended 12-31-09 Year Ended 12-31-08 Year Ended 12-31-09 Year Ended 12-31-08 Increase (decrease) in net assets From operations Net investment income $28,276,848 $36,922,602 $201,128,938 $222,281,878 Net realized loss (270,314,079) (335,689,379) (790,676,249) (837,453,567) Change in net unrealized appreciation 1,134,320,799 (1,321,229,979) 3,109,916,824 (3,342,761,433) (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A 1 (630,612) (770,001) (7,070,624) (6,760,004) Class B   (809,211) (878,511) Class C   (3,420,732) (3,541,992) Class R 1  (1,815)  (44,937) Class R1 1 (5,516) (12,639) (138,441) (72,076) Class R2 1  (12,613)  (169,988) Class R3 (25,799) (37,583) (283,371) (276,716) Class R4 (38,089) (64,605) (281,708) (337,019) Class R5 (72,599) (85,435) (351,449) (307,704) Class 1 (27,656,032) (35,705,581) (188,654,587) (206,683,776) Class 5   (1,452,733) (1,365,101) From net realized gain Class A 1 (510,730) (5,552,655) (1,570,157) (12,859,693) Class B (56,216) (1,095,486) (287,229) (2,755,787) Class C (229,565) (4,440,044) (1,159,785) (10,576,406) Class R 1  (110,593)  (123,292) Class R1 1 (22,322) (126,438) (41,136) (156,280) Class R2 1  (104,817)  (325,034) Class R3 (37,553) (418,658) (71,616) (614,311) Class R4 (30,848) (433,985) (61,644) (641,118) Class R5 (36,760) (402,984) (66,680) (507,536) Class 1 (11,484,426) (151,009,310) (34,093,560) (323,698,472) Class 5   (257,438) (2,093,965) Total distributions From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of year 2,298,252,924 3,672,868,014 6,944,130,593 10,364,443,329 End of year Undistributed net investment income 1 Effective at the close of business on August 21, 2009, Class R converted into Class R1 and Class R2 converted into Class A. See notes to financial statements 24 Lifestyle Portfolios | Annual report F I N A N C I A LS T A T E M E N T S Statements of changes in net assets Continued Lifestyle Balanced Lifestyle Moderate Year Ended 12-31-09 Year Ended 12-31-08 Year Ended 12-31-09 Year Ended 12-31-08 Increase (decrease) in net assets From operations Net investment income $281,471,402 $325,528,791 $104,101,297 $116,401,202 Net realized loss (828,430,095) (694,154,458) (189,874,901) (55,796,817) Change in net unrealized appreciation 2,852,959,551 (2,775,768,529) 681,861,530 (694,746,436) (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A 1 (10,196,327) (10,278,563) (4,645,678) (4,339,766) Class B (1,279,662) (1,519,107) (524,569) (585,242) Class C (6,481,199) (7,076,610) (3,042,754) (2,970,127) Class R 1 (30,044) (85,054) (17,911) (40,923) Class R1 1 (180,223) (33,334) (139,229) (62,532) Class R2 1 (46,524) (143,903) (16,491) (10,871) Class R3 (738,787) (752,040) (251,695) (246,261) Class R4 (637,423) (585,521) (153,794) (184,974) Class R5 (770,253) (644,826) (257,339) (291,691) Class 1 (261,455,836) (301,646,852) (94,893,766) (106,725,494) Class 5 (898,953) (828,353) (485,292) (357,684) From net realized gain Class A 1 (1,313,724) (9,971,175) (443,807) (2,238,230) Class B (208,278) (1,929,377) (60,005) (366,168) Class C (1,056,007) (8,639,271) (354,383) (1,828,820) Class R 1  (103,169)  (25,903) Class R1 1 (33,287) (35,726) (17,415) (33,889) Class R2 1  (147,129)  (4,871) Class R3 (97,447) (771,338) (25,265) (139,064) Class R4 (78,956) (552,270) (13,526) (96,988) Class R5 (89,346) (607,725) (23,001) (138,806) Class 1 (27,872,312) (255,551,635) (7,657,451) (49,026,507) Class 5 (101,460) (717,450) (42,708) (174,587) Total distributions From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of year 6,819,487,682 9,611,428,883 2,051,115,375 2,517,831,810 End of year Undistributed net investment income 1 Effective at the close of business on August 21, 2009, Class R converted into Class R1 and Class R2 converted into Class A. See notes to financial statements Annual report | Lifestyle Portfolios 25 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets Continued Lifestyle Conservative Year Ended 12-31-09 Year Ended 12-31-08 Increase (decrease) in net assets From operations Net investment income $91,629,920 $94,696,750 Net realized loss (112,405,266) (10,114,701) Change in net unrealized appreciation 409,480,142 (362,573,083) (depreciation) Increase (decrease) in net assets resulting from operations 1 Distributions to shareholders From net investment income Class A 1 (5,075,375) (4,572,782) Class B (629,455) (580,704) Class C (3,571,788) (3,488,207) Class R 1 (25,511) (38,412) Class R1 1 (190,701) (74,694) Class R2 1 (10,451) (189,409) Class R3 (301,534) (334,098) Class R4 (136,489) (194,620) Class R5 (322,972) (190,553) Class 1 (81,718,889) (84,407,205) Class 5   From net realized gain Class A 1 (511,233) (2,221,568) Class B (75,135) (328,151) Class C (430,087) (1,925,144) Class R 1  (23,621) Class R1 1 (23,998) (47,507) Class R2 1  (92,847) Class R3 (29,565) (143,882) Class R4 (13,888) (86,428) Class R5 (31,020) (102,648) Class 1 (7,025,408) (36,054,246) Class 5   Total distributions From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of year 1,585,970,291 1,506,347,700 End of year Undistributed net investment income 1 Effective at the close of business on August 21, 2009, Class R converted into Class R1 and Class R2 converted into Class A. See notes to financial statements 26 Lifestyle Portfolios | Annual report Financial highlights These Financial Highlights show how each Portfolios net asset value for a share has changed since the beginning of the period. Lifestyle Aggressive Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS A 12-31-2009 8.02 0.06 2.83 2.89 (0.05) (0.04)  (0.09) 10.82 36.04 5 0.72 0.65 7 0.70 138 23 12-31-2008 15.22 0.10 (6.58) (6.48) (0.09) (0.63)  (0.72) 8.02 (42.40) 5 0.66 0.61 7 0.77 78 36 12-31-2007 14.72 0.11 1.05 1.16 (0.12) (0.54)  (0.66) 15.22 8.00 5 0.59 0.59 7 0.69 116 21 12-31-2006 8 14.06 0.08 1.24 1.32 (0.37) (0.29)  (0.66) 14.72 9.40 0.65 10 0.64 10 1.69 10 56 5 9 8-31-2006 11 12.63 (0.07) 1.56 1.49 (0.06)   (0.06) 14.06 11.85 0.84 10 0.65 10 (0.59) 10 35 23 9 CLASS B 12-31-2009 8.06 (0.01) 2.84 2.83  (0.03)  (0.03) 10.86 35.09 5 1.60 1.35 7 (0.15) 22 23 12-31-2008 15.23  12 (6.54) (6.54)  (0.63)  (0.63) 8.06 (42.84) 5 1.51 1.35 7 0.01 16 36 12-31-2007 14.72 (0.02) 1.07 1.05  (0.54)  (0.54) 15.23 7.23 5 1.37 1.35 7 (0.13) 24 21 12-31-2006 8 14.00 0.05 1.23 1.28 (0.27) (0.29)  (0.56) 14.72 9.15 1.54 10 1.35 10 1.07 10 13 5 9 8-31-2006 11 12.63 (0.15) 1.56 1.41 (0.04)   (0.04) 14.00 11.22 2.00 10 1.34 10 (1.23) 10 8 23 9 CLASS C 12-31-2009 8.06 (0.01) 2.84 2.83  (0.03)  (0.03) 10.86 35.09 5 1.43 1.35 7 (0.14) 89 23 12-31-2008 15.23 0.01 (6.55) (6.54)  (0.63)  (0.63) 8.06 (42.79) 5 1.36 1.31 7 0.05 62 36 12-31-2007 14.73  12 1.05 1.05 (0.01) (0.54)  (0.55) 15.23 7.21 5 1.32 1.31 7 0.03 95 21 12-31-2006 8 14.00 0.05 1.24 1.29 (0.27) (0.29)  (0.56) 14.73 9.22 1.36 10 1.35 10 1.10 10 39 5 9 8-31-2006 11 12.63 (0.15) 1.57 1.42 (0.05)   (0.05) 14.00 11.22 1.60 10 1.34 10 (1.27) 10 25 23 9 CLASS R1 12-31-2009 8.05 0.08 2.79 2.87 (0.01) (0.04)  (0.05) 10.87 35.66 5 1.16 1.05 7 0.81 6 23 12-31-2008 15.27 0.10 (6.63) (6.53) (0.06) (0.63)  (0.69) 8.05 (42.56) 5 1.49 0.85 7 0.83 2 36 12-31-2007 14.76 0.15 1.00 1.15 (0.10) (0.54)  (0.64) 15.27 7.92 5 3.54 0.72 0.92 1 21 12-31-2006 14.11 0.08 1.23 1.31 (0.37) (0.29)  (0.66) 14.76 9.25 12.89 10 0.70 10 1.79 10  14 5 9 CLASS R3 12-31-2009 8.03 0.03 2.83 2.86 (0.03) (0.04)  (0.07) 10.82 35.59 5 0.95 0.95 7 0.31 10 23 12-31-2008 15.22 0.07 (6.57) (6.50) (0.06) (0.63)  (0.69) 8.03 (42.54) 5 0.91 0.86 7 0.59 6 36 12-31-2007 14.72 0.11 1.03 1.14 (0.10) (0.54)  (0.64) 15.22 7.85 5 1.21 0.81 0.68 7 21 12-31-2006 8 14.06 0.08 1.24 1.32 (0.37) (0.29)  (0.66) 14.72 9.36 2.21 10 0.72 10 1.70 10 2 5 9 8-31-2006 11 12.63 (0.05) 1.54 1.49 (0.06)   (0.06) 14.06 11.81 8.07 10 0.69 10 (0.47) 10 1 23 9 CLASS R4 12-31-2009 8.01 0.06 2.83 2.89 (0.05) (0.04)  (0.09) 10.81 36.09 5 0.62 0.62 7 0.68 9 23 12-31-2008 15.21 0.18 (6.66) (6.48) (0.09) (0.63)  (0.72) 8.01 (42.38) 5 0.66 0.56 7 1.56 6 36 12-31-2007 14.71 0.11 1.07 1.18 (0.14) (0.54)  (0.68) 15.21 8.13 5 0.96 0.54 0.70 5 21 12-31-2006 8 14.07 0.08 1.25 1.33 (0.40) (0.29)  (0.69) 14.71 9.46 1.38 10 0.53 10 1.71 10 2 5 9 8-31-2006 11 12.63 (0.05) 1.55 1.50 (0.06)   (0.06) 14.07 11.94 4.08 10 0.49 10 (0.38) 10 2 23 9 CLASS R5 12-31-2009 8.00 0.09 2.83 2.92 (0.08) (0.04)  (0.12) 10.80 36.51 5 0.32 0.32 7 0.97 10 23 12-31-2008 15.21 0.17 (6.62) (6.45) (0.13) (0.63)  (0.76) 8.00 (42.18) 5 0.32 0.24 7 1.42 6 36 12-31-2007 14.71 0.22 1.00 1.22 (0.18) (0.54)  (0.72) 15.21 8.42 5 1.11 0.23 1.40 3 21 12-31-2006 8 14.09 0.09 1.26 1.35 (0.44) (0.29)  (0.73) 14.71 9.57 4.07 10 0.23 10 1.90 10 1 5 9 8-31-2006 11 12.63 0.01 1.52 1.53 (0.07)   (0.07) 14.09 12.16 8.26 10 0.20 10 0.05 10  14 23 9 See notes to financial statements Annual report | Lifestyle Portfolios 27 Financial highlights Continued Lifestyle Aggressive continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS 1 12-31-2009 7.98 0.10 2.83 2.93 (0.10) (0.04)  (0.14) 10.77 36.70 5 0.11 0.11 7 1.11 3,052 23 12-31-2008 15.18 0.15 (6.57) (6.42) (0.15) (0.63)  (0.78) 7.98 (42.08) 5 0.12 0.12 7 1.24 2,120 36 12-31-2007 14.68 0.15 1.09 1.24 (0.20) (0.54)  (0.74) 15.18 8.54 0.11 0.11 7 0.94 3,416 21 12-31-2006 8 14.07 0.10 1.25 1.35 (0.45) (0.29)  (0.74) 14.68 9.59 9 0.11 10 0.11 10 2.09 10 2,782 5 9 8-31-2006 11 12.60 0.06 1.48 1.54 (0.07)   (0.07) 14.07 12.27 9 0.11 10 0.11 10 0.48 10 2,422 23 9 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Assumes dividend reinvestment (if applicable). 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. 7 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the portfolio. The range of expense ratio of the underlying funds held by the Portfolio was as follows: Period ended Lifestyle Aggressive 12/31/09 0.49%-1.40% 12/31/08 0.49%-2.84% 12/31/07 0.79%-0.91% 8 The fiscal year-end changed from August 31 to December 31. 9 Not annualized. 10 Annualized. 11 The inception date for Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares is 10-18-05 and the inception dates for Class R1 and Class 1 shares are 9-18-06 and 10-15-05, respectively. 12 Less than $0.01 per share. 13 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 14 Less than $500,000. Lifestyle Growth Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value,end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS A 12-31-2009 8.73 0.21 2.81 3.02 (0.21) (0.04)  (0.25) 11.50 34.54 5 0.64 0.62 8 2.17 417 26 12-31-2008 15.05 0.27 (5.85) (5.58) (0.26) (0.48)  (0.74) 8.73 (36.89) 5 0.59 0.57 8 2.14 251 37 12-31-2007 14.72 0.28 0.73 1.01 (0.23) (0.45)  (0.68) 15.05 6.96 5 0.54 0.53 8 1.79 332 18 12-31-2006 14 14.63 0.16 1.01 1.17 (0.43) (0.36) (0.29) (1.08) 14.72 8.00 0.58 7 0.58 7 3.18 7 165 4 6 8-31-2006 9 13.35 0.07 1.28 1.35 (0.07)   (0.07) 14.63 10.18 0.72 7 0.61 7 0.55 7 103 26 6 CLASS B 12-31-2009 8.77 0.13 2.81 2.94 (0.13) (0.04)  (0.17) 11.54 33.53 5 1.48 1.35 8 1.32 75 26 12-31-2008 15.06 0.16 (5.81) (5.65) (0.16) (0.48)  (0.64) 8.77 (37.35) 1.41 1.32 8 1.30 54 37 12-31-2007 14.73 0.16 0.73 0.89 (0.11) (0.45)  (0.56) 15.06 6.14 1.30 1.29 8 1.02 78 18 12-31-2006 14 14.57 0.12 1.01 1.13 (0.36) (0.36) (0.25) (0.97) 14.73 7.77 1.40 7 1.35 7 2.45 7 39 4 6 8-31-2006 9 13.35 (0.02) 1.30 1.28 (0.06)   (0.06) 14.57 9.57 1.69 7 1.34 7 (0.19) 7 24 26 6 See notes to financial statements 28 Lifestyle Portfolios | Annual report Financial highlights Continued Lifestyle Growth continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS C 12-31-2009 8.76 0.14 2.81 2.95 (0.14) (0.04)  (0.18) 11.53 33.63 5 1.35 1.34 8 1.37 305 26 12-31-2008 15.05 0.17 (5.81) (5.64) (0.17) (0.48)  (0.65) 8.76 (37.33) 5 1.30 1.29 8 1.36 206 37 12-31-2007 14.72 0.16 0.74 0.90 (0.12) (0.45)  (0.57) 15.05 6.19 5 1.25 1.25 8 1.05 294 18 12-31-2006 14 14.57 0.13 0.99 1.12 (0.36) (0.36) (0.25) (0.97) 14.72 7.73 1.29 7 1.29 7 2.53 7 152 4 6 8-31-2006 9 13.35 (0.02) 1.30 1.28 (0.06)   (0.06) 14.57 9.57 1.44 7 1.33 7 (0.14) 7 93 26 6 CLASS R1 12-31-2009 8.77 0.25 2.75 3.00 (0.16) (0.04)  (0.20) 11.57 34.15 5 1.02 1.02 8 2.45 11 26 12-31-2008 15.10 0.34 (5.96) (5.62) (0.23) (0.48)  (0.71) 8.77 (37.05) 5 1.34 0.83 8 2.81 3 37 12-31-2007 14.77 0.32 0.66 0.98 (0.20) (0.45)  (0.65) 15.10 6.75 5 2.42 0.73 8 2.02 2 18 12-31-2006 14.70 0.14 1.00 1.14 (0.42) (0.36) (0.29) (1.07) 14.77 7.75 12.95 7 0.69 7 3.23 7  11 4 6 CLASS R3 12-31-2009 8.73 0.18 2.81 2.99 (0.18) (0.04)  (0.22) 11.50 34.26 5 0.88 0.88 8 1.77 19 26 12-31-2008 15.03 0.24 (5.84) (5.60) (0.22) (0.48)  (0.70) 8.73 (37.06) 5 0.84 0.83 8 1.93 12 37 12-31-2007 14.71 0.28 0.69 0.97 (0.20) (0.45)  (0.65) 15.03 6.69 5 0.98 0.80 8 1.83 14 18 12-31-2006 14 14.61 0.16 1.01 1.17 (0.42) (0.36) (0.29) (1.07) 14.71 8.00 1.35 7 0.71 7 3.13 7 4 4 6 8-31-2006 9 13.35 0.07 1.26 1.33 (0.07)   (0.07) 14.61 9.98 5.07 7 0.68 7 0.62 7 2 26 6 CLASS R4 12-31-2009 8.72 0.21 2.82 3.03 (0.21) (0.04)  (0.25) 11.50 34.73 5 0.54 0.54 8 2.11 16 26 12-31-2008 15.03 0.29 (5.86) (5.57) (0.26) (0.48)  (0.74) 8.72 (36.87) 5 0.56 0.56 8 2.34 13 37 12-31-2007 14.71 0.27 0.74 1.01 (0.24) (0.45)  (0.69) 15.03 6.95 5 0.64 0.53 8 1.76 15 18 12-31-2006 14 14.64 0.16 1.01 1.17 (0.44) (0.36) (0.30) (1.10) 14.71 8.04 0.80 7 0.53 7 3.12 7 7 4 6 8-31-2006 9 13.35 0.08 1.29 1.37 (0.08)   (0.08) 14.64 10.26 1.78 7 0.49 7 0.69 7 5 26 6 CLASS R5 12-31-2009 8.72 0.25 2.81 3.06 (0.24) (0.04)  (0.28) 11.50 35.09 5 0.26 0.26 8 2.48 18 26 12-31-2008 15.04 0.33 (5.87) (5.54) (0.30) (0.48)  (0.78) 8.72 (36.64) 5 0.24 0.24 8 2.67 10 37 12-31-2007 14.71 0.39 0.67 1.06 (0.28) (0.45)  (0.73) 15.04 6 7.31 5 0.54 0.21 8 2.53 8 18 12-31-2006 14 14.66 0.18 1.02 1.20 (0.47) (0.36) (0.32) (1.15) 14.71 8.15 1.40 7 0.20 7 3.54 7 2 4 6 8-31-2006 9 13.35 0.09 1.30 1.39 (0.08)   (0.08) 14.66 10.47 2.52 7 0.19 7 0.70 7 2 26 6 CLASS 1 12-31-2009 8.68 0.25 2.81 3.06 (0.25) (0.04)  (0.29) 11.45 35.27 5 0.11 0.11 8 2.55 8,903 26 12-31-2008 15.00 0.32 (5.85) (5.53) (0.31) (0.48)  (0.79) 8.68 (36.63) 5 0.12 0.12 8 2.49 6,345 37 12-31-2007 14.67 0.30 0.77 1.07 (0.29) (0.45)  (0.74) 15.00 6 7.44 5 0.11 0.11 8 1.94 9,574 18 12-31-2006 14 14.63 0.17 1.03 1.20 (0.48) (0.36) (0.32) (1.16) 14.67 8.18 6 0.11 7 0.11 7 3.34 7 8,059 4 6 8-31-2006 9 13.31 0.15 1.25 1.40 (0.08)   (0.08) 14.63 10.58 6 0.11 7 0.11 7 1.17 7 7,081 26 6 CLASS 5 12-31-2009 8.67 0.27 2.80 3.07 (0.26) (0.04)  (0.30) 11.44 35.37 5 0.07 0.07 8 2.70 68 26 12-31-2008 14.98 0.35 (5.86) (5.51) (0.32) (0.48)  (0.80) 8.67 (36.57) 5 0.07 0.07 8 2.78 41 37 12-31-2007 14.66 0.37 0.70 1.07 (0.30) (0.45)  (0.75) 14.98 7.42 5 0.06 0.06 8 2.39 46 18 12-31-2006 14 14.62 0.24 0.97 1.21 (0.48) (0.36) (0.33) (1.17) 14.66 8.24 6 0.06 7 0.06 7 4.68 7 15 4 6 8-31-2006 12 14.40  13 0.22 0.22     14.62 1.53 6 0.06 7 0.06 7 (0.02) 7 3 26 6 See notes to financial statements Annual report | Lifestyle Portfolios 29 Financial highlights Continued 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Assumes dividend reinvestment (if applicable). 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolios was as follows: Period ended Lifestyle Growth 12/31/09 0.49%1.40% 12/31/08 0.49%2.84% 12/31/07 0.79%0.91% 9 The inception date for Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares is 10-18-05 and the inception dates for Class R1 and Class 1 shares are 9-18-06 and 10-15-05, respectively. 10 Does not take into consideration expense reductions during the periods shown. 11 Less than $500,000. 12 The inception date for Class 5 shares is 7-3-06. 13 Less than $0.01 per share. 14 The fiscal year-end changed from August 31 to December 31. Lifestyle Balanced Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS A 12-31-2009 9.22 0.35 2.65 3.00 (0.33) (0.04)  (0.37) 11.85 32.87 5 0.57 0.56 7 3.35 408 31 8 12-31-2008 14.54 0.45 (4.96) (4.51) (0.42) (0.39)  (0.81) 9.22 (31.63) 5 0.54 0.54 7 3.60 249 36 12-31-2007 14.37 0.42 0.42 0.84 (0.35) (0.32)  (0.67) 14.54 5.90 5 0.51 0.50 7 2.84 284 14 12-31-2006 9 14.38 0.24 0.81 1.05 (0.43) (0.27) (0.36) (1.06) 14.37 7.25 10 0.55 11 0.55 11 4.77 11 125 3 10 8-31-2006 12 13.35 0.19 1.01 1.20 (0.17)  13  (0.17) 14.38 9.08 0.70 11 0.58 11 1.60 11 81 23 10 CLASS B 12-31-2009 9.21 0.25 2.68 2.93 (0.25) (0.04)  (0.29) 11.85 31.99 5 1.40 1.35 7 2.44 64 31 8 12-31-2008 14.53 0.33 (4.94) (4.61) (0.32) (0.39)  (0.71) 9.21 (32.22) 5 1.36 1.32 7 2.66 46 36 12-31-2007 14.37 0.29 0.42 0.71 (0.23) (0.32)  (0.55) 14.53 5.02 5 1.30 1.30 7 1.95 60 14 12-31-2006 9 14.37 0.20 0.81 1.01 (0.40) (0.27) (0.34) (1.01) 14.37 6.96 10 1.41 11 1.34 11 4.00 11 32 3 10 8-31-2006 12 13.35 0.10 1.02 1.12 (0.10)  13  (0.10) 14.37 8.47 1.73 11 1.34 11 0.84 11 20 23 10 CLASS C 12-31-2009 9.22 0.27 2.67 2.94 (0.26) (0.04)  (0.30) 11.86 32.08 5 1.27 1.26 7 2.63 327 31 8 12-31-2008 14.55 0.34 (4.95) (4.61) (0.33) (0.39)  (0.72) 9.22 (32.19) 5 1.24 1.24 7 2.76 209 36 12-31-2007 14.39 0.31 0.42 0.73 (0.25) (0.32)  (0.57) 14.55 5.10 5 1.22 1.21 7 2.09 268 14 12-31-2006 9 14.38 0.20 0.82 1.02 (0.40) (0.27) (0.34) (1.01) 14.39 7.03 10 1.25 11 1.25 11 4.10 11 128 3 10 8-31-2006 12 13.35 0.12 1.01 1.13 (0.10)  13  (0.10) 14.38 8.55 1.41 11 1.29 11 0.97 11 79 23 10 CLASS R1 12-31-2009 9.20 0.43 2.51 2.94 (0.28) (0.04)  (0.32) 11.82 32.21 5 1.07 1.07 7 3.96 10 31 8 12-31-2008 14.53 0.44 (5.01) (4.57) (0.37) (0.39)  (0.76) 9.20 (32.01) 5 2.58 1.06 7 3.69 1 36 12-31-2007 14.38 0.49 0.31 0.80 (0.33) (0.32)  (0.65) 14.53 5.58 5 7.35 0.78 3.25 1 14 12-31-2006 14.44 0.21 0.78 0.99 (0.42) (0.27) (0.36) (1.05) 14.38 6.84 13.06 11 0.70 11 4.96 11  15 3 10 See notes to financial statements 30 Lifestyle Portfolios | Annual report Financial highlights Continued Lifestyle Balanced continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS R3 12-31-2009 9.20 0.30 2.67 2.97 (0.30) (0.04)  (0.34) 11.83 32.62 5 0.84 0.84 7 2.94 30 31 8 12-31-2008 14.52 0.40 (4.95) (4.55) (0.38) (0.39)  (0.77) 9.20 (31.89) 5 0.81 0.80 7 3.21 20 36 12-31-2007 14.36 0.43 0.37 0.80 (0.32) (0.32)  (0.64) 14.52 5.65 5 0.85 0.76 2.90 23 14 12-31-2006 9 14.37 0.22 0.82 1.04 (0.42) (0.27) (0.36) (1.05) 14.36 7.22 1.24 11 0.72 11 4.55 11 5 3 10 8-31-2006 12 13.35 0.36 0.82 1.18 (0.16)  13  (0.16) 14.37 8.92 3.70 11 0.69 11 3.10 11 3 23 10 CLASS R4 12-31-2009 9.20 0.35 2.66 3.01 (0.33) (0.04)  (0.37) 11.84 33.10 5 0.53 0.53 7 3.37 24 31 8 12-31-2008 14.52 0.43 (4.94) (4.51) (0.42) (0.39)  (0.81) 9.20 (31.68) 5 0.52 0.52 7 3.51 14 36 12-31-2007 14.36 0.39 0.45 0.84 (0.36) (0.32)  (0.68) 14.52 5.91 5 0.58 0.51 2.63 18 14 12-31-2006 9 14.38 0.23 0.81 1.04 (0.43) (0.27) (0.36) (1.06) 14.36 7.27 0.70 11 0.52 11 4.55 11 10 3 10 8-31-2006 12 13.35 0.16 1.06 1.22 (0.19)  13  (0.19) 14.38 9.19 1.46 11 0.48 11 1.37 11 7 23 10 CLASS R5 12-31-2009 9.21 0.39 2.65 3.04 (0.36) (0.04)  (0.40) 11.85 33.45 5 0.22 0.22 7 3.74 27 31 8 12-31-2008 14.52 0.54 (5.01) (4.47) (0.45) (0.39)  (0.84) 9.21 (31.40) 5 0.21 0.21 7 4.46 15 36 12-31-2007 14.36 0.50 0.38 0.88 (0.40) (0.32)  (0.72) 14.52 6.18 5 0.43 0.21 3.35 10 14 12-31-2006 9 14.38 0.24 0.82 1.06 (0.44) (0.27) (0.37) (1.08) 14.36 7.41 1.69 11 0.20 11 4.85 11 2 3 10 8-31-2006 12 13.35 0.18 1.06 1.24 (0.21)  13  (0.21) 14.38 9.39 2.58 11 0.19 11 1.48 11 1 23 10 CLASS 1 12-31-2009 9.17 0.38 2.66 3.04 (0.37) (0.04)  (0.41) 11.80 33.59 0.11 0.11 7 3.65 8,557 31 8 12-31-2008 14.47 0.47 (4.91) (4.44) (0.47) (0.39)  (0.86) 9.17 (31.37) 0.12 0.12 7 3.79 6,241 36 12-31-2007 14.31 0.42 0.47 0.89 (0.41) (0.32)  (0.73) 14.47 6.30 0.11 0.11 7 2.84 8,928 14 12-31-2006 9 14.34 0.24 0.82 1.06 (0.45) (0.27) (0.37) (1.09) 14.31 7.40 10 0.11 11 0.11 11 4.84 11 7,609 3 10 8-31-2006 12 13.31 0.22 1.03 1.25 (0.22)  13  (0.22) 14.34 9.47 10 0.11 11 0.11 11 1.81 11 6,736 23 10 CLASS 5 12-31-2009 9.17 0.40 2.65 3.05 (0.38) (0.04)  (0.42) 11.80 33.66 0.07 0.07 7 3.89 32 31 8 12-31-2008 14.48 0.50 (4.95) (4.45) (0.47) (0.39)  (0.86) 9.17 (31.38) 0.07 0.07 7 4.07 18 36 12-31-2007 14.32 0.50 0.40 0.90 (0.42) (0.32)  (0.74) 14.48 6.35 0.06 0.06 7 3.39 19 14 12-31-2006 9 14.35 0.33 0.74 1.07 (0.45) (0.27) (0.38) (1.10) 14.32 7.42 10 0.06 11 0.06 11 6.63 11 7 11 3 10 8-31-2006 16 14.17  13 0.31 0.31 (0.13)   (0.13) 14.35 2.23 10 0.01 11 0.01 11 (0.01) 11 1 11 23 10 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Assumes dividend reinvestment (if applicable). 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. 7 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolios was as follows: Period ended Lifestyle Balanced 12/31/09 0.49%1.40% 12/31/08 0.49%2.84% 12/31/07 0.79%0.91% 8 Excludes merger activity. 9 The fiscal year-end changed from August 31 to December 31. 10 Not annualized. 11 Annualized. 12 The inception date for Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares is 10-18-05 and the inception dates for Class R1 and Class 1 shares are 9-18-06 and 10-15-05, respectively. 13 Less than $0.01 per share. 14 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 15 Less than $500,000. 16 The inception date for Class 5 shares is 7-3-06. Annual report | Lifestyle Portfolios 31 See notes to financial statements Financial highlights Continued Lifestyle Moderate Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS A 12-31-2009 9.59 0.45 2.19 2.64 (0.42) (0.04)  (0.46) 11.77 27.88 5 0.54 0.54 7 4.27 146 29 12-31-2008 13.57 0.58 (3.76) (3.18) (0.54) (0.26)  (0.80) 9.59 (23.88) 5 0.53 0.53 7 4.81 86 32 12-31-2007 13.53 0.50 0.14 0.64 (0.41) (0.19)  (0.60) 13.57 4.78 5 0.53 0.53 7 3.57 76 13 12-31-2006 8 13.64 0.27 0.52 0.79 (0.36) (0.21) (0.33) (0.90) 13.53 5.77 0.57 10 0.56 10 5.86 10 37 1 9 8-31-2006 11 12.94 0.25 0.66 0.91 (0.21)   (0.21) 13.64 7.10 0.83 10 0.57 10 2.21 10 25 24 9 CLASS B 12-31-2009 9.58 0.35 2.20 2.55 (0.33) (0.04)  (0.37) 11.76 26.91 5 1.41 1.35 7 3.33 20 29 12-31-2008 13.56 0.45 (3.74) (3.29) (0.43) (0.26)  (0.69) 9.58 (24.56) 5 1.39 1.36 7 3.70 14 32 12-31-2007 13.52 0.38 0.15 0.53 (0.30) (0.19)  (0.49) 13.56 5 3.97 5 1.43 1.35 7 2.73 15 13 12-31-2006 8 13.62 0.23 0.52 0.75 (0.33) (0.21) (0.31) (0.85) 13.52 5.49 1.66 10 1.35 10 4.87 10 7 1 9 8-31-2006 11 12.94 0.15 0.68 0.83 (0.15)   (0.15) 13.62 6.42 2.43 10 1.34 10 1.28 10 5 24 9 CLASS C 12-31-2009 9.59 0.38 2.18 2.56 (0.34) (0.04)  (0.38) 11.77 27.00 5 1.25 1.25 7 3.58 116 29 12-31-2008 13.57 0.48 (3.75) (3.27) (0.45) (0.26)  (0.71) 9.59 (24.44) 5 1.25 1.25 7 4.02 69 32 12-31-2007 13.53 0.41 0.13 0.54 (0.31) (0.19)  (0.50) 13.57 4.05 5 1.24 1.24 7 2.94 69 13 12-31-2006 8 13.63 0.24 0.51 0.75 (0.33) (0.21) (0.31) (0.85) 13.53 5.49 1.32 10 1.28 10 5.13 10 29 1 9 8-31-2006 11 12.94 0.17 0.67 0.84 (0.15)   (0.15) 13.63 6.49 1.67 10 1.29 10 1.51 10 18 24 9 CLASS R1 12-31-2009 9.58 0.50 2.09 2.59 (0.37) (0.04)  (0.41) 11.76 27.35 5 1.14 1.06 7 4.57 6 29 12-31-2008 13.58 0.64 (3.87) (3.23) (0.51) (0.26)  (0.77) 9.58 (24.21) 5 1.97 0.85 7 5.39 2 32 12-31-2007 13.54 0.52 0.10 0.62 (0.39) (0.19)  (0.58) 13.58 4.63 5 4.10 0.71 3.73 1 13 12-31-2006 13.69 0.25 0.50 0.75 (0.36) (0.21) (0.33) (0.90) 13.54 5.43 13.14 10 0.70 10 6.07 10  13 1 9 CLASS R3 12-31-2009 9.58 0.39 2.21 2.60 (0.38) (0.04)  (0.42) 11.76 27.43 5 0.95 0.95 7 3.72 8 29 12-31-2008 13.57 0.55 (3.78) (3.23) (0.50) (0.26)  (0.76) 9.58 (24.22) 5 1.00 0.86 7 4.55 5 32 12-31-2007 13.53 0.47 0.15 0.62 (0.39) (0.19)  (0.58) 13.57 4.61 5 1.51 0.83 3.40 4 13 12-31-2006 8 13.65 0.23 0.55 0.78 (0.36) (0.21) (0.33) (0.90) 13.53 5.66 3.13 10 0.78 10 4.89 10 1 1 9 8-31-2006 11 12.94 0.33 0.58 0.91 (0.20)   (0.20) 13.65 7.10 8.44 10 0.69 10 2.93 10 1 24 9 CLASS R4 12-31-2009 9.57 0.40 2.22 2.62 (0.41) (0.04)  (0.45) 11.74 27.71 5 0.70 0.66 7 3.83 5 29 12-31-2008 13.55 0.56 (3.75) (3.19) (0.53) (0.26)  (0.79) 9.57 (23.94) 5 0.79 0.57 7 4.66 4 32 12-31-2007 13.51 0.47 0.18 0.65 (0.42) (0.19)  (0.61) 13.55 4.87 5 1.13 0.54 3.38 4 13 12-31-2006 8 13.63 0.25 0.53 0.78 (0.36) (0.21) (0.33) (0.90) 13.51 5.80 1.53 10 0.52 10 5.44 10 2 1 9 8-31-2006 11 12.94 0.30 0.62 0.92 (0.23)   (0.23) 13.63 7.14 4.65 10 0.49 10 2.59 10 1 24 9 CLASS R5 12-31-2009 9.58 0.46 2.19 2.65 (0.44) (0.04)  (0.48) 11.75 28.10 5 0.32 0.32 7 4.39 8 29 12-31-2008 13.56 0.63 (3.78) (3.15) (0.57) (0.26)  (0.83) 9.58 (23.67) 5 0.36 0.23 7 5.27 5 32 12-31-2007 13.52 0.58 0.11 0.69 (0.46) (0.19)  (0.65) 13.56 5.15 5 0.97 0.21 4.21 4 13 12-31-2006 8 13.64 0.32 0.48 0.80 (0.37) (0.21) (0.34) (0.92) 13.52 5.93 2.83 10 0.20 10 6.83 10 1 1 9 8-31-2006 11 12.94 0.22 0.73 0.95 (0.25)   (0.25) 13.64 7.40 4.86 10 0.19 10 1.92 10 1 24 9 CLASS 1 12-31-2009 9.56 0.47 2.21 2.68 (0.46) (0.04)  (0.50) 11.74 28.49 5 0.11 0.11 7 4.49 2,503 29 12-31-2008 13.54 0.59 (3.73) (3.14) (0.58) (0.26)  (0.84) 9.56 (23.63) 5 0.12 0.12 7 4.90 1,857 32 12-31-2007 13.50 0.49 0.21 0.70 (0.47) (0.19)  (0.66) 13.54 5.25 0.11 0.11 3.53 2,339 13 12-31-2006 8 13.63 0.27 0.54 0.81 (0.38) (0.21) (0.35) (0.94) 13.50 5.90 9 0.11 10 0.11 10 5.80 10 2,008 1 9 8-31-2006 11 12.93 0.26 0.70 0.96 (0.26)   (0.26) 13.63 7.47 9 0.11 10 0.11 10 2.23 10 1,820 24 9 See notes to financial statements 32 Lifestyle Portfolios | Annual report Financial highlights Continued Lifestyle Moderate continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS 5 12-31-2009 9.56 0.51 2.17 2.68 (0.47) (0.04)  (0.51) 11.73 28.45 5 0.07 0.07 7 4.78 14 29 12-31-2008 13.54 0.67 (3.80) (3.13) (0.59) (0.26)  (0.85) 9.56 (23.59) 5 0.07 0.07 7 5.70 8 32 12-31-2007 13.49 0.53 0.19 0.72 (0.48) (0.19)  (0.67) 13.54 5.39 0.06 0.06 3.80 5 13 12-31-2006 8 13.62 0.34 0.47 0.81 (0.38) (0.21) (0.35) (0.94) 13.49 5.93 9 0.06 10 0.06 10 7.21 10 3 1 9 8-31-2006 14 13.48  15 0.30 0.30 (0.16)   (0.16) 13.62 2.27 9 0.01 10 0.01 10 (0.01) 10 1 24 9 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Assumes dividend reinvestment (if applicable). 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. 7 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolios was as follows: Period ended Lifestyle Moderate 12/31/2009 0.49%1.17% 12/31/2008 0.49%2.40% 12/31/2007 0.79%0.91% 8 The fiscal year-end changed from August 31 to December 31. 9 Not annualized. 10 Annualized. 11 The inception date for Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares is 10-18-05 and the inception dates for Class R1 and Class 1 shares are 9-18-06 and 10-15-05, respectively. 12 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 13 Less than $500,000. 14 The inception date for Class 5 shares is 7-3-06. 15 Less than $0.01 per share. See notes to financial statements Annual report | Lifestyle Portfolios 33 Financial highlights Continued Lifestyle Conservative Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Ratio of net realized Total Ratio of investment Net Net asset Net and from From net gross Ratio of net income assets, value, invest- unrealized invest- invest- Net asset expenses expenses (loss) to end of beginning ment in- gain (loss) ment ment From net From Total value, end Total to average to average average period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return net assets net assets net assets millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) 4 (%) 1 ($) (%) CLASS A 12-31-2009 10.39 0.54 1.77 2.31 (0.50) (0.05)  (0.55) 12.15 22.53 5 0.52 0.52 7 4.80 141 24 12-31-2008 13.32 0.73 (2.75) (2.02) (0.63) (0.28)  (0.91) 10.39 (15.41) 5 0.53 0.53 7 6.01 87 33 12-31-2007 13.29 0.59 0.05 0.64 (0.49) (0.12)  (0.61) 13.32 4.89 5 0.55 0.54 7 4.38 44 13 12-31-2006 8 13.63 0.33 0.23 0.56 (0.38) (0.16) (0.36) (0.90) 13.29 4.11 0.64 10 0.56 10 7.20 10 20 2 9 8-31-2006 11 13.16 0.31 0.41 0.72 (0.25)   (0.25) 13.63 5.53 1.02 10 0.57 10 2.75 10 12 20 9 CLASS B 12-31-2009 10.40 0.44 1.77 2.21 (0.41) (0.05)  (0.46) 12.15 21.46 5 1.35 1.35 7 3.88 21 24 12-31-2008 13.32 0.59 (2.70) (2.11) (0.53) (0.28)  (0.81) 10.40 (16.04) 5 1.36 1.34 7 4.81 13 33 12-31-2007 13.29 0.50 0.04 0.54 (0.39) (0.12)  (0.51) 13.32 4.11 5 1.54 1.32 7 3.71 10 13 12-31-2006 8 13.63 0.29 0.22 0.51 (0.35) (0.16) (0.34) (0.85) 13.29 3.75 1.88 10 1.33 10 6.20 10 4 2 9 8-31-2006 11 13.16 0.24 0.41 0.65 (0.18)   (0.18) 13.63 4.99 3.12 10 1.33 10 2.08 10 3 20 9 CLASS C 12-31-2009 10.39 0.46 1.76 2.22 (0.42) (0.05)  (0.47) 12.14 21.58 1.24 1.24 7 4.08 119 24 12-31-2008 13.32 0.62 (2.73) (2.11) (0.54) (0.28)  (0.82) 10.39 (16.03) 5 1.24 1.24 7 5.05 73 33 12-31-2007 13.28 0.52 0.04 0.56 (0.40) (0.12)  (0.52) 13.32 4.22 5 1.28 1.28 3.88 44 13 12-31-2006 8 13.62 0.30 0.21 0.51 (0.35) (0.16) (0.34) (0.85) 13.28 3.76 1.41 10 1.29 10 6.55 10 14 2 9 8-31-2006 11 13.16 0.29 0.35 0.64 (0.18)   (0.18) 13.62 4.91 2.05 10 1.31 10 2.54 10 8 20 9 CLASS R1 12-31-2009 10.41 0.57 1.66 2.23 (0.44) (0.05)  (0.49) 12.15 21.74 5 1.16 1.06 7 5.00 7 24 12-31-2008 13.34 1.02 (3.07) (2.05) (0.60) (0.28)  (0.88) 10.41 (15.62) 5 2.31 0.88 7 8.75 2 33 12-31-2007 13.30 0.57 0.07 0.64 (0.48) (0.12)  (0.60) 13.34 4.83 5 9.69 0.71 4.21  13 13 12-31-2006 8 13.67 0.30 0.23 0.53 (0.38) (0.16) (0.36) (0.90) 13.30 3.85 13.24 10 0.70 10 7.38 10  13 2 9 CLASS R3 12-31-2009 10.40 0.46 1.79 2.25 (0.46) (0.05)  (0.51) 12.14 21.94 0.92 0.92 7 4.14 8 24 12-31-2008 13.33 0.54 (2.59) (2.05) (0.60) (0.28)  (0.88) 10.40 (15.62) 5 0.90 0.83 7 4.27 6 33 12-31-2007 13.29 0.70 (0.07) 0.63 (0.47) (0.12)  (0.59) 13.33 4.81 5 1.89 0.81 5.17 4 13 12-31-2006 8 13.65 0.29 0.25 0.54 (0.38) (0.16) (0.36) (0.90) 13.29 3.93 6.23 10 0.77 10 6.23 10  13 2 9 8-31-2006 11 13.16 0.28 0.44 0.72 (0.23)   (0.23) 13.65 5.55 14.72 10 0.68 10 2.46 10  13 20 9 CLASS R4 12-31-2009 10.39 0.52 1.75 2.27 (0.48) (0.05)  (0.53) 12.13 22.22 5 0.77 0.66 7 4.60 4 24 12-31-2008 13.31 0.64 (2.65) (2.01) (0.63) (0.28)  (0.91) 10.39 (15.38) 5 0.87 0.57 7 5.21 3 33 12-31-2007 13.28 0.53 0.12 0.65 (0.50) (0.12)  (0.62) 13.31 4.97 5 1.46 0.53 3.96 3 13 12-31-2006 8 13.64 0.28 0.27 0.55 (0.38) (0.16) (0.37) (0.91) 13.28 4.06 2.87 10 0.51 10 6.17 10 1 2 9 8-31-2006 11 13.16 0.44 0.30 0.74 (0.26)   (0.26) 13.64 5.66 10.01 10 0.45 10 3.89 10 1 20 9 CLASS R5 12-31-2009 10.40 0.57 1.75 2.32 (0.52) (0.05)  (0.57) 12.15 22.67 0.33 0.33 7 5.08 9 24 12-31-2008 13.32 0.86 (2.83) (1.97) (0.67) (0.28)  (0.95) 10.40 (15.10) 5 0.52 0.25 7 7.19 4 33 12-31-2007 13.29 0.57 0.12 0.69 (0.54) (0.12)  (0.66) 13.32 5.27 5 3.42 0.22 4.23 1 13 12-31-2006 8 13.65 0.28 0.29 0.57 (0.40) (0.16) (0.37) (0.93) 13.29 4.19 6.37 10 0.20 10 6.01 10  13 2 9 8-31-2006 11 13.16 0.28 0.49 0.77 (0.28)   (0.28) 13.65 5.94 9.18 10 0.19 10 2.44 10  13 20 9 CLASS 1 12-31-2009 10.38 0.56 1.78 2.34 (0.54) (0.05)  (0.59) 12.13 22.96 0.12 0.12 7 4.99 1,931 24 12-31-2008 13.30 0.71 (2.67) (1.96) (0.68) (0.28)  (0.96) 10.38 (15.02) 5 0.12 0.12 7 5.71 1,393 33 12-31-2007 13.27 0.57 0.14 0.71 (0.56) (0.12)  (0.68) 13.30 5.38 5 0.11 0.11 7 4.24 1,401 13 12-31-2006 8 13.64 0.32 0.25 0.57 (0.40) (0.16) (0.38) (0.94) 13.27 4.16 9 0.11 10 0.11 10 6.96 10 1,184 2 9 8-31-2006 11 13.15 0.30 0.48 0.78 (0.29)   (0.29) 13.64 6.01 9 0.12 10 0.12 10 2.54 10 1,097 20 9 See notes to financial statements 34 Lifestyle Portfolios | Annual report Financial highlights Continued Lifestyle Conservative continued 1 Recognition of net investment income by the Portfolio is affected by the timing of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Assumes dividend reinvestment (if applicable). 4 Does not include expenses of the underlying affiliated funds in which the Portfolio invests. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. 7 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio: The range of expense ratios of the underlying funds held by the Portfolio was as follows: Year ended Lifestyle Conservative 12/31/09 0.49%1.09% 12/31/08 0.49%2.40% 12/31/07 0.79%0.91% 8 The fiscal year-end changed from August 31 to December 31. 9 Not annualized. 10 Annualized. 11 The inception date for Class A, Class B, Class C, Class R3, Class R4 and Class R5 shares is 10-18-05 and the inception dates for Class R1 and Class 1 shares are 9-18-06 and 10-15-05, respectively. 12 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 13 Less than $500,000. See notes to financial statements Annual report | Lifestyle Portfolios 35 Notes to financial statements 1. Organization of the Trust The John Hancock Funds II (the Trust) is an open-end management investment company organized as a Massachusetts business trust. It is a series company, which offers multiple funds, each with a stated investment objective that it pursues through separate investment policies. The Trust currently offers eighty seven separate investment Portfolios, five of which are presented in this report (the Lifestyle Portfolios). The Lifestyle Portfolios operate as a fund of funds, investing in Class NAV shares of underlying funds of the Trust and John Hancock Funds III (JHF III) and also in other permitted security investments. John Hancock Investment Management Services, LLC (the Adviser) serves as investment adviser for the Trust. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Trust. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). The accounting policies of the underlying funds of the Trust are outlined in the underlying funds shareholder reports, available without charge by calling 1-800-344-1029, on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or at the SECs public reference room in Washington, D.C. The underlying funds are not covered by this report. The Board of Trustees have authorized the issuance of multiple classes of shares of the Lifestyle Portfolios, including classes designated as Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class 1 and Class 5 shares. Class A, Class B and Class C shares are open to all retail investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class 1 and Class 5 shares are sold only to certain affiliates of the Adviser and MFC. The shares of each class represent an interest in the same Portfolio of investments of the Portfolios, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the SEC and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Effective at the close of business on August 21, 2009, Class R converted into Class R1 and Class R2 converted into Class A. 2. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after period end through the date that the financial statements were issued, February 24, 2010, have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Lifestyle Portfolios: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
